Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 Commission file number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation or organization) 93-1282171 (I.R.S. Employer Identification No.) 503 Airport Road  Suite 101 Medford, Oregon (Address of principal executive offices) 97504 (Zip Code) Registrant's telephone number, including area code: (541) 618-6003 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[X ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of June 30, 2006, the aggregate market value of the registrants common stock held by non-affiliates of the registrant was $215,761,084 based on the $14.43 closing price as reported on the National Association of Securities Dealers Automated Quotation System National Market System. The number of shares outstanding of Registrant's common stock as of March 8, 2007 was 16,217,860. Documents Incorporated by Reference Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held May 24, 2007 are incorporated by reference into Part III. PREMIERWEST BANCORP FORM 10-K TABLE OF CONTENTS PAGE Disclosure Regarding Forward Looking Statements 1 PART I Item 1. Business 1 - 8 Item 1A. Risk Factors 9 - 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 12 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 - 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 34 - 35 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A Controls and Procedures 37 Item 9B Other Information 37 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11 Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 38 PART IV Item 15. Exhibits and Financial Statement Schedules 39 - 40 SIGNATURES 41 - 42 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the "safe-harbor" provisions of Sections 21D and 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements are based on the beliefs of PremierWest Bancorp's (the Company) management and on assumptions made by management on the basis of information currently available. Other than for statements of historical fact, all statements about our financial position and results of operations, business strategy and management's plans and objectives for future operations are forward-looking statements. When used in this report, the words "anticipate," "believe," "estimate," "expect," and "intend" and words or phrases of similar meaning, as they relate to the Company or management, are intended in part to help identify forward-looking statements. Examples of forward-looking statements include, but are not limited to statements that include projections or management's expectations for revenues, income or expenses, earnings per share, capital expenditures, dividends, capital structure and other financial items; statements of the plans and objectives of the Company, its management or its board of directors, including the introduction of new products or services, plans for expansion, acquisitions or future growth and estimates or predictions of actions by customers, vendors, competitors or regulatory authorities; statements about future economic performance; and statements of assumptions underlying other statements about the Company and its business. Although management believes that the expectations reflected in forward-looking statements are reasonable, we can make no assurance that such expectations will prove correct. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated by the forward-looking statements. These risks and uncertainties include our ability to maintain or expand our market share or our net interest margin; and factors that could limit or delay implementation of our marketing and growth strategies. Further, actual results may be affected by our ability to compete on price and other factors with other financial institutions; customer acceptance of new products and services; localized economic conditions and events that disproportionately affect our business; and general trends in the banking industry, interest rate economy and regulatory environment. In addition, we face various risks inherent in the banking industry relating to collectibility of loans and changes in interest rates. See other risks identified in the section captioned "Factors that May Affect Future Results of Operations." Other risks include those identified from time to time in our past and future filings with the Securities and Exchange Commission. Note that this list of risks is not exhaustive, and risks identified are applicable as of the date made and cannot be updated. PART I ITEM 1. BUSINESS I NTRODUCTION PremierWest Bancorp, an Oregon corporation (the "Company"), is a financial services holding company headquartered in Medford, Oregon. The Company operates primarily through its principal subsidiary, PremierWest Bank ("PremierWest Bank" or "Bank" and collectively with the Company, "PremierWest"). In addition there are two special purpose trust subsidiaries - PremierWest Statutory Trust I and II. PremierWest earned $14.6 million for the year ended December 31, 2006, an 11.1% increase compared to net income of $13.2 million for 2005. Net income of $13.2 million in 2005 was up 44.8% over 2004 earnings of $9.1 million. Our diluted earnings per share were $0.83, $0.75 and $0.53 for the years ended 2006, 2005 and 2004, respectively. Return on average shareholders' equity was 13.26% for the year ended December 31, 2006 compared to the return on average shareholders equity of 13.59% and 10.74% for 2005 and 2004, respectively. SUBSIDIARIES PremierWest Bank conducts a general commercial banking business, gathering deposits from the general public and applying those funds to the origination of loans for commercial, real estate, and consumer purposes and investments. The Bank was created from the merger of Bank of Southern Oregon and Douglas National Bank on May 8, 2000, and the simultaneous formation of a bank holding company for the resulting bank, PremierWest Bank. In April 2001, the Company acquired Timberline Bancshares, Inc. and its wholly-owned subsidiary, Timberline Community Bank ("Timberline"), with eight branch offices located in Siskiyou County in northern California. This acquisition was accounted for as a purchase. Accordingly, the consolidated financial statements of PremierWest include the results of operations of Timberline since the acquisition date. On January 23, 2004, the Company acquired Mid Valley Bank, with five branch offices located in the northern California counties of Shasta, Tehama, and Butte. This acquisition was also accounted for as a purchase and is reflected in the 2004 consolidated financial statements of PremierWest from the date of acquisition. 1 PremierWest Bank adheres to a community banking strategy by offering a full range of financial products and services through its network of branches encompassing a two state region between northern California and southern Oregon from Roseburg, Oregon, to the north, and the markets situated around Roseville and Woodland, California, to the south; and the high growth market area of Deschutes County located in central Oregon. The Bank has three subsidiaries: Premier Finance Company, PremierWest Investment Services, Inc. and Blue Star Properties, Inc. Premier Finance Company originates consumer loans from offices located in Medford, Grants Pass, Klamath Falls, Roseburg and Portland, Oregon and Redding and Yreka, California. PremierWest Investment Services, Inc. provides investment brokerage services to customers throughout the Bank's market. Blue Star Properties serves solely to hold real estate properties for PremierWest and presently has no properties under its ownership. PremierWest Statutory Trusts I and II are two special purpose subsidiaries formed for the sole purpose of issuing Trust Preferred Securities. Further information regarding the Company's issuance of trust preferred securities, recorded as junior subordinated debentures, is included in Note 12 to the Consolidated Financial Statements. P RODUCTS AND SERVICES PremierWest Bank offers a broad range of banking services to its customers, principally to small and medium-sized businesses, professionals and retail customers. Loan products - PremierWest Bank makes commercial and real estate loans, construction loans for owner-occupied and investment properties, commercial and equipment leases, and secured and unsecured consumer loans. Commercial and real estate-based lending has been the primary focus of the Bank's lending activities. Commercial lending - PremierWest Bank offers specialized loans for business and commercial customers, including equipment and inventory financing, accounts receivable financing, operating lines of credit, and real estate construction loans. PremierWest Bank also makes Small Business Administration loans to qualified businesses. A substantial portion of the Bank's commercial loans are designated as real estate loans for regulatory reporting purposes because they are secured by mortgages and trust deeds on real property, even if the loans are made for the purpose of financing commercial activities, such as inventory and equipment purchases and leasing, and even if they are secured by other assets such as equipment or accounts receivable. One of the primary risks associated with commercial loans is the risk that the commercial borrower might not generate sufficient cash flows to repay the loan. PremierWest Banks underwriting guidelines require secondary sources of repayment, such as real estate collateral, and generally require personal guarantees from the borrower's principals. Real estate lending - Real estate is commonly a material component of collateral for PremierWest Bank's loans. Although the expected source of repayment for these loans is generally business or personal income, real estate collateral provides an additional measure of security. Risks associated with loans secured by real estate include fluctuating property values, changing local economic conditions, changes in tax policies, and a concentration of real estate loans within a limited geographic area. Commercial real estate loans primarily include owner-occupied commercial properties and income-producing or farm properties. The primary risks of commercial real estate loans are the potential loss of income for the borrower and the ability of the market to sustain occupancy and rent levels. PremierWest Bank's underwriting standards limit the maximum loan-to-value ratio on real estate held as collateral and requires a minimum debt service coverage ratio for each of its commercial real estate loans. Although commercial loans and commercial real estate loans generally are accompanied by somewhat greater risk than single-family residential mortgage loans, commercial loans and commercial real estate loans tend to be higher yielding, have shorter terms and generally provide for interest-rate adjustments as prevailing rates change. Accordingly, commercial loans and commercial real estate loans assist with interest-rate risk management while contributing to strong asset and income growth. PremierWest Bank originates several different types of construction loans, including residential construction loans to borrowers who will occupy the premises upon completion of construction, residential construction loans to builders, commercial construction loans, and real estate acquisition and development loans. Because of the complex nature of construction lending, these loans have a higher degree of risk than other forms of 2 real estate lending. Generally, the Bank mitigates its risk on construction loans by lending to customers who have been pre-qualified for long-term financing and who are using contractors acceptable to PremierWest Bank. Consumer lending - PremierWest Bank and Premier Finance Company, make secured and unsecured loans to individual borrowers for a variety of purposes including personal loans, revolving credit lines and home equity loans, as well as consumer loans secured by autos, boats and recreational vehicles. Besides targeting non-bank customers in PremierWest Bank's immediate markets, Premier Finance Company also makes loans to Bank customers where the loans may carry a higher risk than permitted under the Bank's lending criteria. Lease financing - During 2001, the Bank contracted with a commercial leasing management company in Portland, Oregon, to introduce commercial equipment lease financing to customers primarily involved in the waste management industry. Management initially viewed commercial leasing as an alternative that brought additional flexibility to conventional borrowing for the purchase of business equipment. However, during 2002 management elected to curtail its leasing activities in favor of other commercial lending opportunities. No lease transactions have been originated since 2002 and no activity is anticipated to occur during 2007. The existing commercial lease portfolio is not significant to the operations of PremierWest Bank. Deposit products and other services - PremierWest Bank offers a variety of traditional deposit products to attract both commercial and consumer deposits through checking and savings accounts, money market accounts, and certificates of deposit. The Bank also offers safe deposit facilities, traveler's checks, money orders and automated teller machines at most of its facilities. PremierWest Bank's investment subsidiary, PremierWest Investment Services, Inc., provides investment brokerage services to its customers through a third-party broker-dealer arrangement as well as through independent insurance companies allowing for the sale of investment and insurance products such as stocks, bonds, mutual funds, annuities, and other insurance products. For the three year period ended December 31, 2006, no class of similar products or services accounted for 10% or more of consolidated revenues for PremierWest. M ARKET AREA PremierWest Bank conducts a regional community banking business in southern and central Oregon and northern California through a network of 39 full service bank branches. The Bank has evolved over the past six years through a combination of acquisitions and de novo branch openings and its geographic footprint can be subdivided into several key market areas that are generally identifiable by a specific community, county or combination thereof. The Company serves Jackson County, Oregon, from its main office facility in Medford plus six branch offices in Medford and branch offices in the surrounding communities of Central Point, Eagle Point, Ashland and Shady Cove. Medford is the fourth largest city in Oregon and is the center for commerce, medicine and transportation in southwestern Oregon. PremierWest Bank also has two full-service branches in Grants Pass (Josephine County), Oregon. The principal industries in Jackson and Josephine Counties include forest products, manufacturing and agriculture. Other manufacturing segments include electrical equipment and supplies, computing equipment, printing and publishing, fabricated metal products and machinery, and stone and concrete products. In the non-manufacturing sector, significant industries include recreational services, wholesale and retail trades, as well as medical care, particularly in connection with the area's growing retirement community. In addition, the Bank is located in Klamath Falls market has a branch located in Klamath Falls serving the south/central market of Klamath County Another primary market area is centered in Roseburg, Oregon, and the surrounding communities in Douglas County, that PremierWest Bank serves from eight branches - four of which are located in Roseburg and four others located in the communities of Winston, Glide, Sutherlin, and Drain. PremierWest Bank's presence in the Douglas County market area resulted from Bank of Southern Oregon's merger with Douglas National Bank in May of 2000. The economy in Douglas County has historically depended on the forest products industry, which is generally a declining industry, resulting in little economic growth and lower per capita income levels compared to other market areas along the Interstate 5 corridor, including those in Medford and Grants Pass and those in northern California, which are somewhat more economically diversified. 3 The Bank has eight branch locations within Siskiyou County in northern California, resulting from the April 2001 acquisition of Timberline Bank and five branch locations resulting from the January 2004 acquisition of Mid Valley Bank. The Mid Valley Bank branches are located in Redding (2), Red Bluff, Chico and Corning representing Shasta, Tehama and Butte counties, respectively. Late in 2005 PremierWest opened a new branch in the community of Anderson outside of Redding. The economy of northern California from Siskiyou County south to Butte County is primarily involved in government services, retail trade and services, education, healthcare, agriculture, recreation and tourism. Late in 2004 the Bank opened a branch office in Woodland (Yolo County), California. This was followed by a branch opened in Roseville (Placer County), California in August 2005. These two branches have established PremierWest Banks most southern reach with Woodland being located 20 miles northwest of Sacramento, at the intersection of Interstate 5 and State Route 113, while Roseville is located 16 miles northeast of Sacramento on Interstate 80. In addition to wholesale and retail trade, Woodlands key industries include agriculture and food processing, manufacturing, transportation and distribution, education, healthcare and government services, while Rosevilles major employers include manufacturing, healthcare, transportation, and government services. Within Oregon and located inland from the Interstate 5 corridor, PremierWest Bank operates three branches, one located in Klamath Falls (Klamath County), and two located in Deschutes County (Bend and Redmond). The Company opened its Klamath Falls office during the first quarter of 2004. Klamath County's principal industries include lumber and wood products, agriculture, transportation, recreation and government. In October 2004, the Bank established a loan production office in Bend. This office was subsequently converted to a full service banking office in August 2005. During the fourth quarter of 2006, a new branch was opened in Redmond firmly establishing PremierWest Banks presence in central Oregons Deschutes County. Deschutes County is Oregon's fastest growing county with a diverse employment base including manufacturing, retail trade, tourism, natural resources and government. While PremierWest Bank does business in many different communities, the geographic areas we serve make the Bank more reliant on local economies in contrast to super-regional and national banks. Nevertheless, management considers the diversity of our customers, communities, and economic sectors a source of strength and competitive advantage in pursuing our community banking strategy. I NDUSTRY OVERVIEW The commercial banking industry continues to undergo increased competition, consolidation and change. In addition to traditional competitors such as banks and credit unions, noninsured financial service companies such as mutual funds, brokerage firms, insurance companies, mortgage companies and leasing companies now offer alternative investment opportunities for customers' funds and lending sources for their needs. Banks have been granted extended powers to better compete with these financial service providers through the limited right to sell insurance, securities products and other services, but the percentage of financial transactions handled by commercial banks continues to decline as the market penetration of other financial service providers has grown. PremierWest Bank's business model is to compete on the basis of customer service, not solely on price, and to compete for deposits by offering a variety of accounts at rates generally competitive with other financial institutions in the area. PremierWest Bank's competition for loans comes principally from commercial banks, savings banks, mortgage companies, finance companies, insurance companies, credit unions, and other traditional lenders. We compete for loans on the basis of interest rates and loan fees, our array of commercial and mortgage loan products, and the efficiency and quality of our services. Lending activity can also be affected by our liquidity, local and national economic conditions, current interest rate levels, and loan demand. As described above, PremierWest Bank competes with larger commercial banks by emphasizing a community bank orientation and personal service to both commercial and individual customers. E MPLOYEES As of December 31, 2006, PremierWest Bank had 435 full-time equivalent employees compared to 422 at December 31, 2005. None of our employees are represented by a collective bargaining group. Management considers its relations with employees to be good. 4 W EBSITE ACCESS TO PUBLIC FILINGS PremierWest makes available all periodic and current reports, free of charge, on PremierWest Bank's website, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission ("SEC"). PremierWest Bank's website address is www.premierwestbank.com . The contents of our website are not incorporated into this report or into our other filings with the SEC. GOVERNMENT POLICIES The operations of PremierWest and its subsidiaries are affected by state and federal legislative changes and by policies of various regulatory authorities, including those of the States of Oregon and California, the Federal Reserve Bank, and the Federal Deposit Insurance Corporation. These policies include, for example, statutory maximum legal lending limits and rates, domestic monetary policies of the Board of Governors of the Federal Reserve System, United States fiscal policy, and capital adequacy and liquidity constraints imposed by national and state regulatory agencies. SUPERVISION AND REGULATION General - PremierWest is extensively regulated under federal and state law. These laws and regulations are generally intended to protect depositors, not shareholders. To the extent that the following information describes statutory or regulatory provisions, it is qualified in its entirety by reference to the particular statutory or regulatory provisions. Any change in applicable laws or regulations may have a material effect on the business and prospects of the Company. The operations of the Company may be affected by legislative changes and by the policies of various regulatory authorities. The Company cannot accurately predict the nature or the extent of the effects on its business and earnings that fiscal or monetary policies, or new federal or state legislation, may have in the future. Federal and State Bank Regulation - PremierWest Bank, as a state chartered bank with deposits insured by the Federal Deposit Insurance Corporation ("FDIC"), is subject to the supervision and regulation of the State of Oregon and the FDIC. These agencies may prohibit the Company from engaging in what they believe constitutes unsafe or unsound banking practices. The Community Reinvestment Act ("CRA") requires that, in connection with examinations of financial institutions within its jurisdiction, the FDIC evaluate the record of financial institutions in meeting the credit needs of their local communities, including low and moderate-income neighborhoods, consistent with the safe and sound operation of those institutions. These factors are also considered in evaluating mergers, acquisitions and applications to open a new branch or facility. The Company's current CRA rating is "Satisfactory." Banks are also subject to certain restrictions imposed by the Federal Reserve Act on extensions of credit to executive officers, directors, principal shareholders or any related interest of such persons. Extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral as, and follow credit underwriting procedures that are not less stringent than, those prevailing at the time for comparable transactions with persons not affiliated with the Company, and (ii) must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to such persons. A violation of these restrictions may result in the assessment of substantial civil monetary penalties on the bank or any officer, director, employee, agent or other person participating in the conduct of the affairs of that bank, the imposition of a cease and desist order, and other regulatory sanctions. Under the Federal Deposit Insurance Corporation Improvement Act ("FDICIA"), each federal banking agency has prescribed, by regulation, capital safety and soundness standards for institutions under its authority. These standards cover internal controls, information and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, and standards for asset quality, earnings and stock valuation. An institution that fails to meet these standards must develop a plan acceptable to the agency, specifying the steps that the institution will take to meet the standards. Failure to submit or implement such a plan may subject the institution to regulatory sanctions. Management believes that the Company is in compliance with these standards. Deposit Insurance - The deposits of the Company are currently insured to a maximum of $100,000 per depositor through the Bank Insurance Fund ("BIF"), administered by the FDIC. The Company is required to pay semiannual deposit insurance premium assessments to the FDIC. 5 The FDICIA included provisions to reform the federal deposit insurance system, including the implementation of risk-based deposit insurance premiums. The FDICIA also permits the FDIC to make special assessments on insured depository institutions in amounts determined by the FDIC to be necessary to give it adequate assessment income to repay amounts borrowed from the U.S. Treasury and other sources or for any other purpose the FDIC deems necessary. Pursuant to the FDICIA, the FDIC implemented a transitional risk-based insurance premium system on January 1, 1993. Under this system, banks are assessed insurance premiums according to how much risk they are deemed to present to the BIF. Banks with higher levels of capital and a low degree of supervisory concern are assessed lower premiums than banks with lower levels of capital or involving a higher degree of supervisory concern. PremierWest Bank qualifies for the lowest premium level, and currently pays only the statutory minimum rate. Dividends - Under the Oregon Bank Act, banks are subject to restrictions on the payment of cash dividends to their parent holding company. A bank may not pay cash dividends if that payment would reduce the amount of its capital below that necessary to meet minimum applicable regulatory capital requirements. In addition, the amount of the dividend may not be greater than its net unreserved retained earnings, after first deducting (i) to the extent not already charged against earnings or reflected in a reserve, all bad debts, which are debts on which interest is unpaid and past due at least six months; (ii) all other assets charged off as required by the state or federal examiner; and (iii) all accrued expenses, interest and taxes of the Company. In addition, the appropriate regulatory authorities are authorized to prohibit banks and bank holding companies from paying dividends constituting an unsafe or unsound banking practice. The Company is not currently subject to any regulatory restrictions on dividends other than those noted above. Capital Adequacy - The federal and state bank regulatory agencies use capital adequacy guidelines in their examination and regulation of financial holding companies and banks. If capital falls below the minimum levels established by these guidelines, a holding company or a bank may be denied approval to acquire or establish additional banks or non-bank businesses or to open new facilities. The FDIC and Federal Reserve have adopted risk-based capital guidelines for banks and bank holding companies. The risk-based capital guidelines are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, to account for off-balance-sheet exposure and to minimize disincentives for holding liquid assets. Assets and off-balance-sheet items are assigned to broad risk categories, each with appropriate weights. The resulting capital ratios represent capital as a percentage of total risk-weighted assets and off-balance sheet items. The current guidelines require all bank holding companies and federally regulated banks to maintain a minimum risk-based total capital ratio equal to 8%, of which at least 4% must be Tier 1 capital. Generally, banking regulators expect banks to maintain capital ratios well in excess of the minimum. Tier 1 capital for banks includes common shareholders' equity, qualifying perpetual preferred stock (up to 25% of total Tier 1 capital, if cumulative; under a Federal Reserve rule, redeemable perpetual preferred stock may not be counted as Tier 1 capital unless the redemption is subject to the prior approval of the Federal Reserve) and minority interests in equity accounts of consolidated subsidiaries, less intangibles. Tier 2 capital includes: (i) the allowance for loan losses of up to 1.25% of risk-weighted assets; (ii) any qualifying perpetual preferred stock which exceeds the amount which may be included in Tier 1 capital; (iii) hybrid capital instruments (iv) perpetual debt; (v) mandatory convertible securities and (vi) subordinated debt and intermediate term preferred stock of up to 50% of Tier 1 capital. Total capital is the sum of Tier 1 and Tier 2 capital less reciprocal holdings of other banking organizations, capital instruments and investments in unconsolidated subsidiaries. Banks' assets are given risk-weights of 0%, 20%, 50%, and 100%. In addition, certain off-balance sheet items are given credit conversion factors to convert them to asset equivalent amounts to which an appropriate risk-weight will apply. These computations result in the total risk-weighted assets. Most loans are assigned to the 100% risk category, except for first mortgage loans fully secured by residential property, which carry a 50% rating. Most investment securities are assigned to the 20% category, except for municipal or state revenue bonds, which have a 50% risk-weight, and direct obligations of or obligations guaranteed by the U.S. Treasury or U.S. Government agencies, which have 0% risk-weight. In converting off-balance sheet items, direct credit substitutes, including general guarantees and standby letters of credit backing financial obligations, are given 100% conversion factor. The transaction-related contingencies such as bid bonds, other standby letters of credit and undrawn commitments, including commercial credit lines with an initial maturity 6 of more than one year, have a 50% conversion factor. Short-term, self-liquidating trade contingencies are converted at 20%, and short-term commitments have a 0% factor. The FDIC also has implemented a leverage ratio, which is Tier 1 capital as a percentage of total assets less intangibles, to be used as a supplement to risk-based guidelines. The principal objective of the leverage ratio is to place a constraint on the maximum degree to which a bank may leverage its equity capital base. The FDIC requires a minimum leverage ratio of 3%. However, for all but the most highly rated bank holding companies and for banks seeking to expand or experiencing or anticipating significant growth, the FDIC requires a minimum leverage ratio of 4%. The FDICIA created a statutory framework of supervisory actions indexed to the capital level of the individual institution. Under regulations adopted by the FDIC, an institution is assigned to one of five capital categories depending on its total risk-based capital ratio, Tier 1 risk-based capital ratio, and leverage ratio, together with certain subjective factors. Institutions deemed to be "undercapitalized" are subject to certain mandatory supervisory corrective actions. The Company does not believe that these regulations have any material effect on its operations. Effects of Government Monetary Policy - The earnings and growth of the Company are affected not only by general economic conditions, but also by the fiscal and monetary policies of the federal government, particularly the Federal Reserve. The Federal Reserve can and does implement national monetary policy for such purposes as curbing inflation and combating recession, by its open market operations in U.S. Government securities, control of the discount rate applicable to borrowings from the Federal Reserve, and establishment of reserve requirements against certain deposits. These activities influence growth of bank loans, investments and deposits, and also affect interest rates charged on loans or paid on deposits. The nature and impact of future changes in monetary policies and their impact on the Company cannot be predicted with certainty. Changing Regulatory Structure of the Banking Industry - The laws and regulations affecting banks and bank holding companies frequently undergo significant changes. Pending bills, or bills that may be introduced in the future, may be expected to contain proposals for altering the structure, regulation, and competitive relationships of the nation's financial institutions. If enacted into law, these bills could have the effect of increasing or decreasing the cost of doing business, limiting or expanding permissible activities (including insurance and securities activities), or affecting the competitive balance among banks, savings associations, and other financial institutions. Some of these bills could reduce the extent of federal deposit insurance, broaden the powers or the geographical range of operations of bank holding companies, alter the extent to which banks will be permitted to engage in securities activities, and realign the structure and jurisdiction of various financial institution regulatory agencies. Whether, or in what form, any such legislation may be adopted or the extent to which the business of the Company might be affected thereby cannot be predicted with certainty. Of particular note is legislation enacted by Congress in 1995 permitting interstate banking and branching, which allows banks to expand nationwide through acquisition, consolidation or merger. Under this law, an adequately capitalized bank holding company may acquire banks in any state or merge banks across state lines if permitted by state law. Further, banks may establish and operate branches in any state subject to the restrictions of applicable state law. Under Oregon law, an out-of-state bank or bank holding company may merge with or acquire an Oregon state chartered bank or bank holding company if the Oregon bank, or in the case of a bank holding company, the subsidiary bank, has been in existence for a minimum of three years, so long as the law of the state in which the acquiring bank is located permits such merger. Branches may not be acquired or opened separately, but once an out-of-state bank has acquired branches in Oregon, either through a merger with or acquisition of substantially all the assets of an Oregon bank, the acquirer may open additional branches. In December 1999, Congress enacted the Gramm-Leach-Bliley Act (the "GLB Act") and repealed the nearly 70-year prohibition on banks and bank holding companies engaging in the businesses of securities and insurance underwriting imposed by the Glass-Steagall Act. Under the GLB Act, a bank holding company may, if it meets certain criteria, elect to be a "financial holding company," which is permitted to offer, through a nonbank subsidiary, products and services that are "financial in nature" and to make investments in companies providing such services. A financial holding company may also engage in investment banking, and an insurance company subsidiary of a financial holding company may also invest in "portfolio" companies, without regard to whether the businesses of such companies are financial in nature. 7 The GLB Act also permits eligible banks to engage in a broader range of activities through a "financial subsidiary," although a financial subsidiary of a bank is more limited than a financial holding company in the range of services it may provide. Financial subsidiaries of banks are not permitted to engage in insurance underwriting, real estate investment or development, merchant banking or insurance portfolio investing. Banks with financial subsidiaries must (i) separately state the assets, liabilities and capital of the financial subsidiary in financial statements; (ii) comply with operational safeguards to separate the subsidiary's activities from the bank; and (iii) comply with statutory restrictions on transactions with affiliates under Sections 23A and 23B of the Federal Reserve Act. Activities that are "financial in nature" include activities normally associated with banking, such as lending, exchanging, transferring and safeguarding money or securities, and investing for customers. Financial activities also include the sale of insurance as agent (and as principal for a financial holding company, but not for a financial subsidiary of a bank), investment advisory services, underwriting, dealing or making a market in securities, and any other activities previously determined by the Federal Reserve to be permissible non-banking activities. Financial holding companies and financial subsidiaries of banks may also engage in any activities that are incidental to, or determined by order of the Federal Reserve to be complementary to, activities that are financial in nature. To be eligible to elect status as a financial holding company, a bank holding company must be well capitalized, under the Federal Reserve capital adequacy guidelines, and to be well managed, as indicated in the institution's most recent regulatory examination. In addition, each bank subsidiary must also be well capitalized and well managed, and must have received a rating of "satisfactory" in its most recent CRA examination. Failure to maintain eligibility would result in suspension of the institution's ability to commence new activities or acquire additional businesses until the deficiencies are corrected. The Federal Reserve could require a non-compliant financial holding company that has failed to correct noted deficiencies to divest one or more subsidiary banks, or to cease all activities other than those permitted to ordinary bank holding companies under the regulatory scheme in place prior to enactment of the GLB Act. In addition to expanding the scope of financial services permitted to be offered by banks and bank holding companies, the GLB Act addressed the jurisdictional conflicts between the regulatory authorities that supervise various types of financial businesses. Historically, supervision was an entity-based approach, with the Federal Reserve regulating member banks and bank holding companies and their subsidiaries. As holding companies are now permitted to have insurance and broker-dealer subsidiaries, the supervisory scheme is oriented toward functional regulation. Thus, a financial holding company is subject to regulation and examination by the Federal Reserve, but a broker-dealer subsidiary of a financial holding company is subject to regulation by the Securities and Exchange Commission, while an insurance company subsidiary of a financial holding company would be subject to regulation and supervision by the applicable state insurance commission. The GLB Act also includes provisions to protect consumer privacy by prohibiting financial services providers, whether or not affiliated with a bank, from disclosing non-public, personal, financial information to unaffiliated parties without the consent of the customer, and by requiring annual disclosure of the provider's privacy policy. Each functional regulator is charged with promulgating rules to implement these provisions. The Company is also subject to the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the "USA Patriot Act"). Among other things, the USA Patriot Act requires financial institutions, such as the Company to adopt and implement specific policies and procedures designed to prevent and defeat money laundering. Management believes the Company is in compliance with the USA Patriot Act. The Sarbanes-Oxley Act ("Sarbanes-Oxley" or "Act") of 2002 implemented legislative reforms intended to address corporate and accounting fraud. Sarbanes-Oxley applies to publicly reporting companies including PremierWest Bancorp. The legislation established the Public Company Accounting Oversight Board whose duties include the registering of public accounting firms and the establishment of standards for auditing, quality control, ethics and independence relating to the preparation of public company audit reports by registered accounting firms. The Act includes numerous provisions, but in particular, Section 404 that requires PremierWest Bancorp's management, to assess the adequacy and effectiveness of its internal controls over financial reporting. As of December 31, 2006, management believes the Company is in full compliance with the requirements and provisions of the Sarbanes-Oxley Act. 8 ITEM 1A. RISK FACTORS The following are certain risk factors that management believes are specific to PremierWest Bancorp. These risks are not all inclusive and should be read in conjunction with the other information contained in this report. Interest Rate Risk - Our earnings depend upon the spread between the interest rate we receive on loans and securities and the interest rates we pay on deposits and borrowings. Changes in interest rates could adversely impact our net interest margin, net interest income and net income. PremierWest Bancorps earnings are impacted by changing interest rates. Changes in interest rates affect the demand for new loans, the credit profile of existing loans, the rates received on loans and securities, and rates paid on deposits and borrowings. The relationship between the rates received on loans and securities and the rates paid on deposits and borrowings is known as interest rate spread. Given our current volume and mix of interest-bearing liabilities and interest-earning assets, our interest rate spread could be expected to increase during times of rising interest rates and, conversely, to decline during times of falling interest rates. Exposure to interest rate risk is managed by monitoring the re-pricing frequency of PremierWest Bank's rate-sensitive assets and rate-sensitive liabilities over any given period. Although we believe our current level of interest rate sensitivity is reasonable, significant fluctuations in interest rates may have an adverse affect on our business, financial condition and results of operations. Credit Risk - Our earnings depend to a large extent upon the ability of our borrowers to repay their loans and our inability to manage credit risk would negatively affect our business. A source of risk arises from the possibility that losses will be sustained if a significant number of our borrowers, guarantors and related parties fail to perform in accordance with the terms of their loans. We have adopted underwriting and credit monitoring procedures and a credit policy, including the establishment and review of the allowance for loan losses that management believes are appropriate to minimize this risk by assessing the likelihood of nonperformance, tracking loan performance and diversifying our credit portfolio. These policies and procedures, however, may not prevent unexpected losses that could materially affect our results of operations. Management Risk - We may not effectively manage our growth or future acquisitions which could adversely affect the quality of our operations and our costs. PremierWest Bancorps financial performance and profitability will depend on our ability to manage recent growth and implement our plans and strategies for future growth. Although management believes that it has substantially integrated the business and operations of recent acquisitions, there can be no assurance that unforeseen issues relating to the acquisitions will not adversely affect us. In addition, any future acquisitions and continued growth may present operational or other problems that could have an adverse effect on our business, financial condition and results of operations. Accordingly, there can be no assurance that we will be able to execute our growth strategy or maintain the level of profitability that we have recently experienced. Competitive Risk - In our intensely competitive markets our competitors offer similar services, which could affect our ability to successfully attract new customers and retain existing customers. Competition may adversely affect our performance. The financial services business in our market areas is highly competitive. It is becoming increasingly competitive due to changes in regulation, technological advances, and the accelerating pace of consolidation among financial services providers. We face competition both in attracting deposits and in making loans. We compete for loans principally through interest rates and loan fees we charge and the efficiency and quality of services we provide. Increasing levels of competition in the banking and financial services industries may reduce our market share or cause the prices we charge for our services to fall. Our results may differ in future periods depending upon the nature or level of competition. Geographic Risk - Our markets are geographically concentrated and regional economic factors that impact our markets will affect our business more than they might a bank holding company with greater geographic diversity . PremierWest Bancorps geographic footprint is predominately situated along the Interstate 5 corridor from just south of Eugene, Oregon to just north of Sacramento, California. Our customers are directly and indirectly dependent upon the economies of these areas and upon the timber and tourism industries, which are the primary employers and revenue sources in our markets. National, regional, and local economic factors that affect these industries will have a disproportionately negative impact on our customers. Localized economic declines will thus adversely impact our customers, and in exacerbated circumstances may increase the rate at which our borrowers default on their loans. Additionally, the vast majority of our loans are secured by real and personal property located in this same region, and declining economic conditions in this area could make it more difficult for us to realize full value on the collateral that secures these loans. A deterioration in economic and business conditions in our market areas, particularly in the natural resources, manufacturing and real estate industries on which some of these areas 9 depend, could have a material adverse impact on the quality of our loan portfolio and the demand for our products and services, which in turn may have a material adverse effect on our results of operations. Further, a downturn in the national economy might further exacerbate local economic conditions. The extent of the future impact of these events on economic and business conditions cannot be predicted. Regulatory Risk - Our business is heavily regulated and the creation of additional regulations may negatively affect our operations. We are subject to government regulation that could limit or restrict our activities, which in turn could adversely impact our operations. The financial services industry is regulated extensively. Federal and state regulations are designed primarily to protect the deposit insurance funds and consumers, and not to benefit our stockholders. These regulations can sometimes impose significant limitations on our operations as well as result in higher operation costs. In addition, these regulations are constantly evolving and may change significantly over time. Significant new regulation or changes in existing regulations or repeal of existing laws may cause our results to differ materially. Further, federal monetary policy, particularly as implemented through the Federal Reserve System, significantly affects credit conditions for us. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company has not received any comments from the Securities and Exchange Commission. ITEM 2. PROPERTIES As of December 31, 2006, the Company conducted business through 47 offices including the operations of PremierWest Bank, PremierWest Banks mortgage division, and also PremierWest Banks two subsidiaries Premier Finance Company and PremierWest Investment Services, Inc. The 47 offices included 39 full service bank branches and 8 other office locations. PremierWest Banks 39 full service branch facilities are located in Oregon and California and more specifically broken down as follows: 23 branches are located in Jackson (10), Josephine (2), Deschutes (2), Douglas (8) and Klamath (1) counties of Oregon and 16 branches offices located in Siskiyou (8), Shasta (3), Butte (1), Tehama (2), Placer (1) and Yolo (1) counties of California. Of the 39 branch locations, 29 are owned by PremierWest Bank, 8 are leased, and two locations involve long-term land leases where the Bank owns the building. The Companys eight other locations house administrative, subsidiary or mortgage lending operations. These facilities include two owned buildings housing the Companys administrative head office, operations and data processing facilities located on one campus located in Medford, Oregon; two owned administrative facilities - one in Redding, California housing regional administration, our Premier Finance Company subsidiary and PremierWest Bank mortgage division offices and one in Red Bluff, California housing PremierWest Bank data processing functions; three leased locations housing stand-alone Premier Finance Company offices in Portland, Roseburg and Medford, Oregon; and, one owned location in Medford, Oregon occupied by the Banks mortgage division. In addition, to the above, four Premier Finance Company offices are housed within PremierWest Bank full service branch offices, as are various employees of PremierWest Investment Services, Inc. and the Banks mortgage division. As of December 31, 2006, the aggregate monthly rental on leased locations was $57,000. 10 ITEM 3. LEGAL PROCEEDINGS From time to time, in the normal course of business, PremierWest may become party to various legal actions. Management is unaware of any existing legal actions against the Company or its subsidiaries that will have a materially adverse impact on our business, financial condition or results of operations. ITEM 4. SUBMISSIONS OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of securities holders of PremierWest during the quarter ended December 31, 2006 . 11 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS PremierWest common stock is quoted on the NASDAQ SmallCap Market ("Nasdaq") under the symbol "PRWT". The common stock is registered under the Securities Exchange Act of 1934. The table below sets forth the high and low sales prices of PremierWest common stock as reported on the Nasdaq. This information has been adjusted to reflect previous stock dividends paid in 2006, 2005 and 2004. Bid quotations reflect inter-dealer prices, without adjustment for mark-ups, mark-downs, or commissions and may not necessarily represent actual transactions. On March 8, 2007, the Company had 16,217,860 shares of common stock issued and outstanding which were held by approximately 782 shareholders of record, a number which does not include approximately 2,369 beneficial owners who hold shares in "street name." As of March 7, 2007, the most recent date prior to the date of this Report, the closing price of the common stock was $12.77 per share. 2006 2005 2004 Closing Market Price Cash Dividends Declared Closing Market Price Cash Dividends Declared Closing Market Price High Low High Low High Low 1st Quarter $ 17.91 $ 13.30 $ - $ 11.76 $ 9.89 $ - $ 8.85 $ 8.22 2nd Quarter $ 17.62 $ 13.52 $ - $ 14.25 $ 9.84 $ - $ 9.29 $ 8.43 3rd Quarter $ 16.37 $ 14.15 $ 0.05 $ 15.24 $ 12.14 $ - $ 9.98 $ 8.84 4th Quarter $ 16.98 $ 15.25 $ 0.05 $ 14.24 $ 12.74 $ 0.05 $ 12.02 $ 9.17 PremierWest declared its first cash dividend in the fourth quarter of 2005 and declared two cash dividends during 2006. All three dividends were $0.05 per share. The timing and amount of any future dividends PremierWest might pay will be determined by its board of directors and will depend on earnings, cash requirements and the financial condition of PremierWest and its subsidiaries, applicable government regulations, and other factors deemed relevant by the board of directors. The Company did not repurchase any shares during the quarter ending December 31, 2006. Equity Compensation Plan Information Number of securities remaining available for future issuance under Number of securities to Weighted-average equity compensation be issued upon exercise exercise price of plans (excluding of outstanding options, outstanding options, securities reflected in warrants and rights warrants and rights column (a)) Plan category (a) (b) (c) Equity compensation plans approved by security holders 871,664 (1) $ 8.35(1) 341,259 Equity compensation plans not approved by security holders - - - Total 871,664 $ 8.35 341,259 Notes: (1) - Includes 34,336 options with a weighted average exercise price of $3.72 that were assumed in the merger of United Bancorp (Douglas National Bank) on May 8, 2000. 12 Performance Graph The following graph shows the cumulative total return for our common stock compared to the cumulative total returns for the SNL NASDAQ Bank index and the NASDAQ Composite index. All values were gathered by SNL Financial LC from sources deemed to be reliable. The comparison assumes that $100.00 was invested on December 31, 2001 in PremierWest Bancorp common stock and in each of the comparative indexes. The cumulative total return on each investment is as of December 31 for each of the subsequent five years and assumes the reinvestment of all cash dividends and the retention of all stock dividends. PremierWest Bancorps five year cumulative total return was 250.5% compared to 65.6% and 27.6% for the SNL NASDAQ Bank and NASDAQ Composite indexes, respectively. Period Ending Index 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 PremierWest Bancorp 100.00 107.69 193.17 253.87 290.89 350.52 SNL NASDAQ Bank 100.00 102.85 132.76 152.16 147.52 165.62 NASDAQ Composite 100.00 68.76 103.67 113.16 115.57 127.58 13 ITEM 6. SELECTED FINANCIAL DATA The following table sets forth certain information concerning the consolidated financial condition, operating results, and key operating ratios for PremierWest at the dates and for the periods indicated. This information does not purport to be complete, and should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations," and the Consolidated Financial Statements of PremierWest and Notes thereto. (dollars in thousands except per share data and financial ratios) Years Ended December 31, 2006 2005 2004 2003 2002 Operating Results Total interest income $ 73,252 $ 57,527 $ 42,835 $ 31,779 $ 32,298 Total interest expense 19,104 10,785 6,356 6,391 8,502 Net interest income 54,148 46,742 36,479 25,388 23,796 Provision for loan losses 800 150 800 1,200 1,037 Noninterest income 7,701 7,351 6,602 5,880 5,552 Noninterest expense 37,415 33,618 28,687 21,041 21,739 Income before provision for income taxes and cumulative effect of an accounting change 23,634 20,325 13,594 9,027 6,572 Provision for income taxes 8,986 7,136 4,486 3,024 2,169 Net income before cumulative effect of an accounting change 14,648 13,189 9,108 6,003 4,403 Cumulative effect of an accounting change, net of tax - (99 ) Net income $ 14,648 $ 13,189 $ 9,108 $ 6,003 $ 4,304 Per Share Data (1) Basic earnings per common share $ 0.89 $ 0.80 $ 0.55 $ 0.42 $ 0.31 Diluted earnings per common share $ 0.83 $ 0.75 $ 0.53 $ 0.42 $ 0.31 Dividends declared per common share $ 0.10 $ 0.05 $ - $ - $ - Ratio of dividends declared to net income 11.07 % 5.83 % 0.0 % 0.0 % 0.0 % Financial Ratios Return on average equity 13.26 % 13.59 % 10.74 % 11.23 % 9.13 % Return on average assets 1.52 % 1.52 % 1.20 % 1.11 % 0.87 % Efficiency ratio (2) 60.49 % 62.15 % 66.59 % 67.29 % 74.07 % Net interest margin (3) 6.25 % 6.05 % 5.48 % 5.29 % 5.44 % Balance Sheet Data at Year-End Gross loans $ 922,687 $ 808,577 $ 690,461 $ 459,763 $ 398,350 Allowance for loan losses $ 10,877 $ 10,341 $ 9,171 $ 5,466 $ 4,838 Allowance as percentage of loans 1.18 % 1.28 % 1.33 % 1.19 % 1.21 % Total assets 1,034,511 $ $ 913,661 $ 804,445 $ 571,321 $ 515,084 Total deposits $ 879,350 $ 768,419 $ 688,985 $ 475,746 $ 428,337 Total equity $ 116,259 $ 102,784 $ 90,580 $ 64,751 $ 49,172 Notes: Per share data has been restated for subsequent stock dividends. Efficiency ratio is calculated by dividing noninterest expense by the sum of net interest income plus noninterest income. Tax adjusted at 38% for 2006 and 34% in prior years. 14 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION O VERVIEW The following discussion should be read in conjunction with PremierWest's audited consolidated financial statements and the notes thereto as of December 31, 2006 and 2005, and for each of the three years in the period ended December 31, 2006, that are included as exhibits in this report. PremierWest conducts a general commercial banking business, gathering deposits from the general public and applying those funds to the origination of loans for commercial, real estate, and consumer purposes and investments. PremierWest's profitability depends primarily on net interest income, which is the difference between interest income generated by interest-earning assets (principally loans and investments) and interest expense incurred on interest-bearing liabilities (principally customer deposits and borrowed funds). Net interest income is affected by the difference (the "interest rate spread") between interest rates earned on interest-earning assets and interest rates paid on interest-bearing liabilities, and by the relative volume of interest-earning assets and interest-bearing liabilities. Financial institutions have traditionally used interest rate spreads as a measure of net interest income. Another indication of an institution's net interest income is its "net yield on interest-earning assets" or "net interest margin," which is net interest income divided by average interest-earning assets. To a lesser extent, PremierWest's profitability is also affected by such factors as the level of noninterest income and expenses, the provision for loan losses, and the provision for income taxes. Noninterest income consists primarily of service charges on deposit accounts and fees generated through PremierWest's mortgage division and investment services subsidiary. Noninterest expense consists primarily of salaries, commissions and employee benefits, professional fees, equipment expenses, occupancy-related expenses, communications, advertising and other operating expenses. F INANCIAL HIGHLIGHTS Net income for 2006 was $14.6 million, a 11.1% improvement over 2005 net income of $13.2 million. Our diluted earnings per share were $0.83 and $0.75 for the years ended 2006 and 2005, respectively. This improvement resulted from a $15.7 million increase in interest income and a $350,000 increase in noninterest income. These results were offset by a $8.3 million increase in interest expense, a $3.8 million increase in noninterest expense and a $650,000 increase in the loan loss provision. Return on average shareholders' equity was 13.26% and return on average assets was 1.52% for the year ended December 31, 2006. This compared with a return on average shareholders' equity of 13.59% and a return on average assets of 1.52% for 2005. Years Ended December 31, 2006 2005 2004 2003 2002 (dollars in thousands except financial ratios) Net income $ 14,648 $ 13,189 $ 9,108 $ 6,003 $ 4,304 Average assets $ 966,786 $ 867,532 $ 755,945 $ 538,870 $ 497,036 RETURN ON AVERAGE ASSETS 1.52 % 1.52 % 1.20 % 1.11 % 0.87 % Net income $ 14,648 $ 13,189 $ 9,108 $ 6,003 $ 4,304 Average equity $ 110,454 $ 97,058 $ 84,790 $ 53,464 $ 47,129 RETURN ON AVERAGE EQUITY 13.26 % 13.59 % 10.74 % 11.23 % 9.13 % Cash dividends declared $ 1,621 $ 769 $ - $ - $ - Net income $ 14,648 $ 13,189 $ 9,108 $ 6,003 $ 4,304 PAYOUT RATIO 11.07 % 5.83 % 0.00 % 0.00 % 0.00 % Average equity $ 110,454 $ 97,058 $ 84,790 $ 53,464 $ 47,129 Average assets $ 966,786 $ 867,532 $ 755,945 $ 538,870 $ 497,036 AVERAGE EQUITY TO ASSET RATIO 11.42 % 11.19 % 11.22 % 9.92 % 9.48 % 15 Total loans outstanding, net of deferred loan fees, grew $114.2 million, or 14.2% in 2006 and totaled $920.5 million at December 31, 2006 compared to $806.3 at December 31, 2005. Growth in loan volumes were generated internally across all of PremierWest Banks market areas. Over the past year our allowance for loan loss increased 5.2% to $10.9 million totaling 1.18% of outstanding loans. The provision expense for loan losses was $800,000 for 2006 compared to $150,000 in 2005. The prior years provision was relatively low due to the beneficial impact of a $1.0 million net loan recovery during fiscal year 2005. Management believes that an appropriate overall reserve exists based on our ongoing assessment of loan portfolio quality, the relatively stable level of nonperforming assets over the past three operating years, continuing seasoning of acquired loan portfolios and our judgment of economic conditions that exist. Total deposits also grew to $879.4 million at December 31, 2006, an increase of $110.9 million from $768.4 million at December 31, 2005. Noninterest-bearing demand deposits totaled $199.5 million and accounted for 22.7% of total deposits at year end compared to 27.2% at December 31, 2005. The Bank intends to maintain an aggressive approach in pursuing noninterest-bearing deposit relationships from consumers and businesses. C RITICAL ACCOUNTING POLICIES AND ESTIMATES This "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as disclosures included elsewhere in this Form 10-K, are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, management evaluates the estimates used, including the adequacy of the allowance for loan and lease losses, impairment of intangible assets, and contingencies and litigation. Estimates are based upon historical experience, current economic conditions and other factors that management considers reasonable under the circumstances. These estimates result in judgments regarding the carrying values of assets and liabilities when these values are not readily available from other sources as well as assessing and identifying the accounting treatments of commitments and contingencies. Actual results may differ from these estimates under different assumptions or conditions. The following critical accounting policies involve the more significant judgments and assumptions used in the preparation of the consolidated financial statements. The allowance for loan and lease losses is established to absorb known and inherent losses attributable to loans and leases outstanding and related off-balance-sheet commitments. The adequacy of the allowance is monitored on an ongoing basis and is based on management's evaluation of numerous factors. These factors include the quality of the current loan portfolio, the trend in the loan portfolio's risk ratings, current economic conditions, loan concentrations, loan growth rates, past-due and nonperforming trends, evaluation of specific loss estimates for all significant problem loans, historical charge-off and recovery experience and other pertinent information. As of December 31, 2006, approximately 72% of PremierWest's loan portfolio is secured by real estate. Accordingly, a significant rise in loan interest rates and/or a decline in real estate values in Oregon and California may cause management to increase the allowance for loan and lease losses. At December 31, 2006, PremierWest had approximately $20.4 million in unamortized goodwill as a result of previous business combinations. PremierWest adopted Statement of Financial Accounting Standards ("SFAS") No. 142, "Goodwill and Other Intangible Assets," on January 1, 2002. Annual and periodic analysis of the fair value of recorded goodwill for impairment involves a substantial amount of judgment, as does establishing and monitoring estimated lives of other amortizable intangible assets. Effective January 1, 2006, PremierWest Bancorp adopted Financial Accounting Standards Board Statement No. 123 (revised 2004), Share-Based Payment (SFAS 123R). SFAS 123R requires companies to measure and recognize as compensation expense, the grant date fair market value for all share-based awards. SFAS 123R requires companies to estimate the fair market value of stock-based payment awards on the date of grant using an option-pricing model. We use the Black-Scholes option-pricing model to value our stock options. The Black-Scholes model requires the use of assumptions regarding the risk-free interest rate, our expected dividend yield, the weighted average expected life of the options and the historical volatility of our stock price. 16 Results of operations Average Balances, Interest Rates and Yields The following tables set forth certain information relating to PremierWest's consolidated average interest-earning assets and interest-bearing liabilities and reflect the average yield on assets and average cost of liabilities for the years indicated. The yields and costs are derived by dividing income or expense by the average daily balance of assets or liabilities, respectively, for the periods presented. During the periods indicated, nonaccruing loans, if any, are included in the net loan category. The yields and costs include fees, premiums and discounts, which are considered adjustments to yield. The table reflects the effect of income taxes on nontaxable loans and securities. Year Ended December 31, 2006 Year Ended December 31, 2005 Year Ended December 31, 2004 Interest Average Interest Average Interest Average Average Income or Yields or Average Income or Yields or Average Income or Yields or Balance Expense Rates Balance Expense Rates Balance Expense Rates (dollars in thousands) INTEREST-EARNING ASSETS: Loans (1) (2) $ 855,562 $ 72,830 8.51 % $ 754,465 $ 56,901 7.54 % $ 605,747 $ 41,546 6.86 % Investment securities: Taxable securities 5,735 98 1.71 % 7,498 188 2.51 % 14,159 449 3.17 % Nontaxable securities (1) 7,896 521 6.60 % 10,559 638 6.04 % 13,506 791 5.86 % Temporary investments 2,591 136 5.25 % 6,900 209 3.03 % 38,998 451 1.16 % Total interest-earning assets 871,784 73,585 8.44 % 779,422 57,936 7.43 % 672,410 43,237 6.43 % Cash and due from banks 30,453 27,883 26,220 Allowance for loan losses (10,682 ) (10,315 ) (9,657 ) Other assets 75,231 70,542 66,972 Total assets $ 966,786 $ 867,532 $ 755,945 INTEREST-BEARING LIABILITIES: Interest-bearing checking and savings accounts $ 342,221 5,896 1.72 % $ 339,480 3,662 1.08 % $ 299,460 2,063 0.69 % Time deposits 248,887 10,035 4.03 % 198,833 5,817 2.93 % 179,305 3,799 2.12 % Other borrowings 58,106 3,173 5.46 % 26,259 1,306 4.97 % 15,584 494 3.17 % Total interest-bearing liabilities 649,214 19,104 2.94 % 564,572 10,785 1.91 % 494,349 6,356 1.29 % Noninterest-bearing deposits 198,295 198,777 168,493 Other liabilities 8,823 7,125 8,313 Total liabilities 856,332 770,474 671,155 Shareholders' equity 110,454 97,058 84,790 Total liabilities and shareholders' equity $ 966,786 $ 867,532 $ 755,945 Net interest income (1) $ 54,481 $ 47,151 $ 36,881 Net interest spread 5.50 % 5.52 % 5.14 % Average yield on earning assets (1) (2) 8.44 % 7.43 % 6.43 % Interest expense to earning assets 2.19 % 1.38 % 0.95 % Net interest income to earning assets (1) (2) 6.25 % 6.05 % 5.48 % (1) Tax-exempt income has been adjusted to a tax equivalent basis at a 38% effective rate for 2006 and a 34% effective rate for 2005 and 2004. The amount of such adjustment was an addition to recorded pre tax income of $333,000, $409,000 and $402,000 for 2006, 2005, and 2004, respectively. (2) Average nonaccrual loans of approximately $1.5 million for 2006, $2.0 million for 2005 and $3.8 million for 2004 are included in the average loan balances. 17 Net Interest Income PremierWest's profitability depends primarily on net interest income, which is the difference between interest income generated by interest-earning assets (principally loans and investments) and interest expense incurred on interest-bearing liabilities (principally customer deposits and borrowed funds). Net interest income is affected by the difference between rates of interest earned on interest-earning assets and rates of interest paid on interest-bearing liabilities (the "interest rate spread"), as well as the relative volumes of interest-earning assets and interest-bearing liabilities. Financial institutions have traditionally used interest rate spreads as a measure of net interest income. Another indication of an institution's net interest income is its "net yield on interest-earning assets" or "net interest margin," which is net interest income divided by average interest-earning assets. Net interest income on a tax equivalent basis, before provisions for loan losses, for the year ended December 31, 2006, was $54.5 million, an increase of 15.54% compared to tax equivalent net interest income of $47.2 million in 2005, which was an increase of 27.84% compared to tax equivalent net interest income of $36.9 million in 2004. The overall tax-equivalent earning asset yield was 8.44% in 2006 compared to 7.43% in 2005 and 6.43% in 2004. For the same years, rates on interest-bearing liabilities were 2.94%, 1.91% and 1.29%, respectively. Total interest-earning assets averaged $871.8 million for the year ended December 31, 2006, compared to $779.4 million for the corresponding period in 2005. The net growth in earning assets resulted from an overall growth in loan volume from all our geographic markets served. Growth in our higher yielding loan assets were partially offset by decreases in lower yielding Federal Funds sold and investment securities. Interest-bearing liabilities averaged $649.2 million for the year ended December 31, 2006, compared to $564.6 million for the same period in 2005. Interest expense, as a percentage of average earning assets, increased to 2.19% in 2006, compared to 1.38% in 2005 and 0.95% in 2004. Average loans, which generally carry a higher yield than investment securities and other earning assets, comprised 98.14% of average earning assets during 2006, compared to 96.80% in 2005 and 90.08% in 2004. During the same periods, average yields on loans were 8.51% in 2006, 7.54% in 2005, and 6.86% in 2004. Average investment securities comprised 1.56% of average earning assets in 2006, which was down from 2.32% in 2005 and 4.11% in 2004. Tax equivalent interest yields on investment securities were 4.54% for 2006, 4.57% for 2005, and 4.48% in 2004. During the first half of 2006 the short-term interest rate environment, as measured by the Prime lending rate, increased 100 basis points, then remained stable over the second half of the year. Overall this 100 basis point rise in the Prime rate in combination with our continued growth in loan volume, excellent credit quality and a growing core deposit base, resulted in our net interest margin increasing 20 basis points, from 6.05% in 2005 to 6.25% for 2006. Over the same time period our net interest spread decreased 2 basis points, from 5.52% in 2005 to 5.50% in 2006. Management believes that the Bank's strong core deposit base coupled with a quality credit portfolio continues to position the Bank well for the future. However, the expectation in 2007 is for continued rate stability and potentially an interest rate decline during the second half of the year. This coupled with the competitive environment for deposits that has necessitated the use of borrowed funds in the short term will place downward pressure on our net interest margin and net interest spread during 2007. 18 Rate/Volume Analysis The following table analyzes net interest income on a tax equivalent basis in terms of changes in the volume of interest-earning assets and interest-bearing liabilities, and changes in net interest income that are attributable to changes in yields earned on interest-earning assets and rates paid on interest-bearing liabilities. The table reflects the extent to which changes in interest income and changes in interest expense are attributable to changes in volume (changes in volume multiplied by the prior-year rate) and changes in rate (changes in rate multiplied by prior-year volume). Changes attributable to the combined impact of volume and rate have been allocated to rate. 2006 vs. 2005 2005 vs. 2004 Increase (Decrease) Due To Increase (Decrease) Due To Net Net (in thousands) Volume Rate Change Volume Rate Change Interest-earning assets: Loans $ 7,621 $ 8,308 $ 15,929 $ 10,202 $ 5,153 $ 15,355 Investment securities: Taxable securities (44 ) (46 ) (90 ) (211 ) (50 ) (261 ) Nontaxable securities (161 ) 44 (117 ) (173 ) 20 (153 ) Temporary investments (131 ) 58 (73 ) (372 ) 130 (242 ) Total 7,285 8,364 15,649 9,446 5,253 14,699 Interest-bearing liabilities: Deposits: Interest-bearing demand and savings $ 30 2,204 2,234 $ 276 1,323 1,599 Time deposits 1,470 2,748 4,218 414 1,604 2,018 Other borrowings 1,582 285 1,867 338 474 812 Total 3,082 5,237 8,319 1,028 3,401 4,429 Net increase (decrease) in net interest income $ 4,203 $ 3,127 $ 7,330 $ 8,418 $ 1,852 $ 10,270 Loan Loss Provision The loan loss provision represents charges made against earnings to maintain an adequate allowance for loan losses. The allowance is maintained at an amount believed to be sufficient to absorb losses in the loan portfolio and has two components, one of which represents estimated reserves based on assigned credit risk ratings for our entire loan portfolio, and the other representing specifically established reserves for individually classified loans. Factors considered in establishing an appropriate allowance include a careful assessment of the financial condition of the borrower; a realistic determination of the value and adequacy of underlying collateral; the condition of the local economy and the condition of the specific industry of the borrower; a comprehensive analysis of the levels and trends of loan categories; an assessment of pending legal action for collection of loans and related guarantees; and, a review of delinquent and classified loans. PremierWest applies a systematic process for determining the adequacy of the allowance for loan losses, including an internal loan review program and a quarterly analysis of the adequacy of the allowance. The quarterly analysis includes determination of specific potential loss factors on individual classified loans, historical potential loss factors derived from actual net charge-off experience and trends in nonperforming loans, and potential loss factors for other loan portfolio risks such as loan concentrations, the condition of the local economy, and the nature and volume of loans. The loan loss provision reflects management's judgment of the credit risk inherent in the loan portfolio. Although management believes the loan loss provision has been sufficient to maintain an adequate reserve for loan losses, there can be no assurance that actual loan losses will not require more significant charges to operations in the future. For the year ended December 31, 2006, the loan loss provision totaled $800,000, compared to $150,000 for 2005, and $800,000 for 2004. This represents an increase of 433.3% between 2005 and 2006 and a decrease of 81.25% between 2004 and 2005. During 2006 the Bank continued to experience significant loan growth and the loan loss provision reflected this growth. The decrease in the loan loss provision that occurred during 2005 was principally the result of a large recovery that contributed to overall net loan loss recoveries of $1.0 million. Contributing to stable trends in overall credit quality has been the concerted effort on the part of management toward building and maintaining a consistent, proactive and responsive credit culture throughout the organization. Management has progressively evolved the Companys loan policies and procedures, conducted an ongoing and comprehensive analysis of loan portfolio quality, increased the number of credit administration and internal audit personnel to oversee the consistent application and adherence to established loan policies and procedures and provided training to all lending personnel. A more detailed review of the loan loss provision is presented in the table on page 28. 19 Loan "charge-offs" refer to the recorded values of loans actually removed from the consolidated balance sheet and, after netting out "recoveries" on previously charged-off loans, become "net charge-offs". PremierWest's policy is to charge off loans when, in management's opinion, the loan or a portion thereof is deemed uncollectible, although concerted efforts are made to maximize recovery after the charge-off. Management will continue to closely monitor the loan quality of new and existing relationships through strict review and evaluation procedures and by making loan officers accountable for collection efforts. For the year ended December 31, 2006 loan charge-offs exceeded recoveries by $264,000. In contrast, loan recoveries exceeded charge-offs by over $1.0 million in 2005. A more detailed review of charge-offs and recoveries is presented in the table on page 28. Noninterest Income Noninterest income is primarily comprised of service charges on deposit accounts; mortgage banking fees; investment brokerage and annuity fees; other commissions and fees; and other noninterest income including gains on sales of investment securities. Deposit account related service charges and fees for other banking services have grown consistently over the past three years as a result of the Banks internal growth generally and also from increases made in our fee schedule for banking services. Mortgage lending fees, investment brokerage and annuity fees are commission based sources of revenue that reflected decreases in revenue during 2006 compared with 2005. During 2006 noninterest income increased from $7.4 million to $7.7 million, an increase of $350,000 or 4.8% . Overall, deposit service charge income increased $582,000; mortgage lending income decreased $390,000; investment brokerage and annuity fees fell $106,000; other commissions and fees increased $183,000; offset by a $82,000 increase in other noninterest income. Gains from the sale of investment securities were $2,000. For 2005, noninterest income increased 11.3% or $749,000 from $6.6 million recorded in 2004 to $7.4 million. Overall deposit service charge income increased $156,000; mortgage banking income increased $108,000; investment brokerage and annuity fees grew $332,000; other commissions and fees increased $289,000 while other noninterest income decreased $138,000. Gains from the sale of investment securities were $3,000. In general, management prices the Bank's deposit accounts at rates competitive with those offered by other commercial banks in its market area. Deposit and deposit fee growth have been generated by branch expansion, offering competitive deposit products, cultivating strong customer relationships through exceptional service and cross-selling deposit products to loan customers. Noninterest Expense Noninterest expenses consist principally of salaries and employee benefits, occupancy and equipment costs, communication expenses, professional fees, advertising and other expenses. Over 2006, noninterest expense increased $3.8 million or 11.29% from $33.6 million in 2005 to $37.4 million in 2006 as the Bank continued to pursue its growth strategy through the opening of three new branch offices bringing the total number of branches to 39. Increased expenses were principally in salaries and employee benefits ($3.5 million or 17.97%), occupancy expenses ($567,000 or 10.18%), and communications, professional fees and advertising expense ($84,000 or 2.33%) . These increases were partially offset by a decline in other expenses ($363,000 or 7.38%). During 2005 noninterest expense increased $4.9 million or 17.2% to $33.6 million from $28.7 million in 2004. Full service branches increased to 36 from 32. As a result, increased expenses were centered in salaries and employee benefits ($3.4 million or 21.4%), occupancy expenses ($618,000 or 12.5%), communications, professional fees and advertising expense ($243,000 or 7.2%) and other expenses ($632,000 or 14.8%) . 20 Provision for Income Taxes PremierWest's taxable income resulted in an effective tax rate of 38.0% or $9.0 million in federal and state income taxes for 2006. This compares to an effective tax rate of 35.1% for 2005 and 33.0% for 2004. Efficiency Ratio Banks use the term "efficiency ratio" to describe the relationship of administrative and other costs associated with generating revenues, a concept similar to a measurement of overhead. The efficiency ratio is computed by dividing noninterest expense by the sum of net interest income plus noninterest income. Management views the efficiency ratio as a measure of PremierWest's ability to control noninterest expenses. Management has been successful at achieving its targeted efficiency ratio in the low 60 percent range. For the year ended December 31, 2006, our efficiency ratio was 60.49%, as compared to 62.15% in 2005, and 66.59% in 2004. Generally, lower efficiency ratios reflect greater cost controls; however, the success of PremierWests community banking strategy necessitates a balance between pure expense control and the need to maintain a high level of customer service in conjunction with effective risk management. Accordingly, PremierWest staffs its branches in a manner to support its high standards for delivering exceptional customer service and maintains the necessary administrative personnel to support the delivery of exceptional customer service and effective risk management through internal control functions such as credit administration, internal audit, credit examination and compliance. 21 F INANCIAL CONDITION The table below sets forth certain summary balance sheet information for December 31, 2006, 2005 and 2004. December 31, Increase (Decrease) 2006 2005 2004 12/31/05  12/31/06 12/31/04  12/31/05 (dollars in thousands) ASSETS Federal funds sold $ - $ 453 $ 15,350 $ (453 ) (100.00 %) $ (14,897 ) (97.05 %) Investment securities 7,318 14,869 17,602 (7,551 ) (50.78 %) (2,733 ) (15.53 %) Restricted equity investments 2,061 1,865 1,599 196 10.51 % 266 16.64 % Loans 908,652 795,230 678,594 113,422 14.26 % 116,636 17.19 % Other assets (1) 116,480 101,244 91,300 15,236 15.05 % 9,944 10.89 % Total assets $ 1,034,511 $ 913,661 $ 804,445 $ 120,850 13.23 % $ 109,216 13.58 % LIABILITIES Noninterest-bearing deposits $ 199,462 $ 208,840 $ 183,845 $ (9,378 ) (4.49 %) $ 24,995 13.60 % Interest-bearing deposits 679,888 559,579 505,140 120,309 21.50 % 54,439 10.78 % Total deposits 879,350 768,419 688,985 110,931 14.44 % 79,434 11.53 % Other liabilities (2) 38,902 42,458 24,880 (3,556 ) (8.38 %) 17,578 70.65 % Total liabilities 918,252 810,877 713,865 107,375 13.24 % 97,012 13.59 % SHAREHOLDERS EQUITY 116,259 102,784 90,580 13,475 13.11 % 12,204 13.47 % Total liabilities and share- holders equity $ 1,034,511 $ 913,661 $ 804,445 $ 120,850 13.23 % $ 109,216 13.58 % (1) Includes cash and due from banks, mortgage loans held-for-sale, property and equipment, goodwill, federal funds sold, accrued interest receivable and other assets. (2) Includes federal funds purchased, borrowings, accrued interest payable and other liabilities. Investment Portfolio Investment securities provide a return on residual funds after lending activities. Investments may be in interest-bearing deposits, U.S. government and agency obligations, state and local government obligations or government-guaranteed, mortgage-backed securities. PremierWest generally does not invest in securities that are rated less than investment grade by a nationally recognized statistical rating organization. All securities-related investment activity is reported to the Board of Directors. Board review is required for significant changes in investment strategy. Certain senior executives have the authority to purchase and sell securities for our portfolio in accordance with PremierWest's stated Funds Management policy. Management determines the appropriate classification of securities at the time of purchase. If management has the intent and PremierWest has the ability at the time of purchase to hold a security until maturity or on a long-term basis, the security is classified as "held-to-maturity" and is reflected on the balance sheet at historical cost. Securities to be held for indefinite periods and not intended to be held to maturity or on a long-term basis are classified as "available-for-sale." Available-for-sale securities are reflected on the balance sheet at their estimated fair market value. 22 The following table sets forth the carrying value of PremierWest's investment portfolio at the dates indicated. December 31, (in thousands) 2006 2005 2004 Investment securities (available-for sale) U.S. Government and agency securities $ - $ 3,969 $ 4,034 Mortgage-backed securities and collateralized mortgage obligations 263 326 446 Corporate bonds - 997 2,035 Restricted equity securities 2,061 1,865 1,599 2,324 7,157 8,114 Investment securities (held-to-maturity) Obligations of states and political subdivisions 7,055 9,577 11,087 Total Investment Securities $ 9,379 $ 16,734 $ 19,201 The contractual maturity of investment securities at December 31, 2006, including restricted equity securities, is shown below. Expected maturities of investment securities could differ from contractual maturities because the borrower, or issuer, may have the right to call or prepay obligations with or without call or prepayment penalties. December 31, 2006 December 31, 2005 December 31, 2004 Amortized Estimated % Amortized Estimated % Amortized Estimated % Cost Fair Value Yield (1) Cost Fair Value Yield (1) Cost Fair Value Yield (1) (dollars in thousands) U.S. Government and agency securities: One year or less $ - $ - - $ 4,050 $ 3,969 3.46 % $ - $ - - One to five years - 4,106 4,034 3.41 % Five to ten years - Obligations of states and political subdivisions: One year or less 2,180 2,175 5.89 % 1,871 1,866 5.68 % 1,229 1,235 5.52 % One to five years 2,002 1,980 6.72 % 4,494 4,451 6.16 % 6,351 6,417 6.06 % Five to ten years 2,873 2,844 6.03 % 3,212 3,190 6.09 % 2,776 2,792 5.79 % Over ten years - 732 736 6.89 % Corporate bonds: One year or less - - - 1,000 998 6.13 % 1,000 1,009 6.25 % One to five years - 999 1,026 6.13 % Total debt securities 7,055 6,999 14,627 14,474 17,193 17,249 Mortgaged-backed securities and collateralized mortgage obligations 264 263 5.78 % 326 325 5.10 % 442 446 5.03 % Restricted equity securities 2,061 2,061 N/A 1,865 1,865 N/A 1,599 1,599 N/A Total securities $ 9,380 $ 9,323 $ 16,818 $ 16,664 $ 19,234 $ 19,294 (1) Weighted average yields are stated on a federal tax-equivalent basis at a 34% rate. 23 During 2006, $7.5 million in securities matured, called or were paid down and no purchases or sales were made. This compares to proceeds from sales, maturities and/or calls of investment securities of $2.5 million in 2005, and $54.0 million (including $38.6 million from the acquired securities portfolio of Mid Valley Bank) in 2004. These sales, maturities and/or calls resulted in realized gains of $2,000, $3,000 and $1,000 for the years ended December 31, 2006, 2005 and 2004, respectively. At December 31, 2006, PremierWest's investment portfolio had total net unrealized losses of approximately $57,000. This compares to net unrealized losses of approximately $154,000 at December 31, 2005, and net unrealized gains of $60,000 at December 31, 2004. Unrealized gains and losses reflect changes in market conditions and do not represent the amount of actual profits or losses that may be recognized by the Bank. Actual realized gains and losses occur at the time investment securities are sold or called. During the third quarter of 2004, the Bank reclassified obligations of states and political subdivisions from available-for-sale to held-to-maturity to more accurately reflect its purpose and intent to be reserved for the on-going pledging needs, particularly for collateralizing public funds on deposit that exceed the $100,000 FDIC insurance limit. The unrealized holding gain at the time of transfer was $335,000 and is being amortized as an adjustment to yield from the date of transfer through the maturity date of each security transferred. The amortization of the unrealized holding gain reported in shareholders' equity will offset or mitigate the effect on interest income of the amortization of the discount for the securities transferred. As of December 31, 2006, the unamortized unrealized holding gain on held-to-maturity securities was $101,000. Securities may be pledged from time-to-time to secure public deposits, FHLB borrowings, repurchase agreement deposit accounts, or for other purposes as required or permitted by law. At December 31, 2006, securities with a market value of $7.3 million were pledged for such purposes. As of December 31, 2006, PremierWest also held 15,881 shares of $100 par value Federal Home Loan Bank of Seattle (FHLB) stock, which is a restricted equity security. FHLB stock represents an equity interest in the FHLB, but it does not have a readily determinable market value. The stock can be sold at its par value only, and only to the FHLB or to another member institution. Member institutions are required to maintain a minimum stock investment in the FHLB based on specific percentages of their outstanding mortgages, total assets or FHLB advances. At December 31, 2006 and 2005, the Bank met its minimum required investment in FHLB. The Bank also owns stock in Pacific Coast Banker's Bank (PCBB). The investment in PCBB of $277,000 is carried at its fair market value at acquisition and is included in restricted equity investments on the balance sheet. Pacific Coast Banker's Bank operates under a special purpose charter to provide wholesale correspondent banking services to depository institutions. By statute, 100% of PCBB's outstanding stock is held by depository institutions that utilize its correspondent banking services. Loan Portfolio The most significant asset on our balance sheet in terms of risk and the effect on our earnings is our loan portfolio. On our balance sheet, the term "net loans" refers to total loans outstanding, at their principal balance outstanding, net of the allowance for loan losses and deferred loan fees. PremierWest's loan policies and procedures establish the basic guidelines governing our lending operations. Generally, the guidelines address the types of loans that we seek, our target markets, underwriting and collateral requirements, terms, interest rate and yield considerations, and compliance with laws and regulations. All loans or credit lines are subject to approval procedures and amount limitations. These limitations apply to the borrower's total outstanding indebtedness to the Bank, including the indebtedness of any guarantor. The policies are reviewed and approved by the Board of Directors of PremierWest on a routine basis. Bank officers are charged with loan origination in compliance with underwriting standards overseen by the credit administration department and in conformity with established loan policies. On an as needed but not less than annual basis, the Board of Directors determines the lending authority of the Bank's loan officers. Such delegated authority may include authority related to loans, letters of credit, overdrafts, uncollected funds, and such other authority as determined by the Board, the President or Chief Credit Officer within their own delegated authority. The Chief Credit Officer has the authority to approve loans up to a lending limit as set by the Board of Directors. All loans above the lending limit of the Chief Credit Officer, and up to a certain higher limit, may be approved jointly by the Chief Credit Officer along with either the President or Chief Executive Officer. Loans, that exceed this limit, are subject to review and approval by the Board's Loan Committee. All loans approved by the Board Loan Committee are reviewed by the full Board at regularly scheduled meetings. PremierWest's unsecured 24 legal lending limit was approximately $17.5 million and our real estate secured lending limit was approximately $29.0 million at December 31, 2006. PremierWest seldom makes loans for an amount approaching its legal lending limits. The following table sets forth the composition of the loan portfolio including loans held-for-sale, in dollar amounts and in percentages as of December 31, 2002, through 2006. December 31, 2006 December 31, 2005 December 31, 2004 December 31, 2003 December 31, 2002 (dollars in thousands) Amount Percentage Amount Percentage Amount Percentage Amount Percentage Amount Percentage Commercial $ 175,292 19.0 % $ 131,819 16.3 % $ 94,560 13.7 % $ 60,598 13.2 % $ 46,797 11.7 % Real estate - Construction 259,254 28.1 % 237,150 29.3 % 149,250 21.6 % 54,900 11.9 % 47,221 11.9 % Real Estate - Commercial/ Residential 405,499 43.9 % 367,069 45.4 % 372,812 54.0 % 288,051 62.7 % 259,097 65.0 % Consumer 53,542 5.8 % 49,520 6.1 % 43,039 6.2 % 34,273 7.5 % 34,648 8.7 % Other 29,100 3.2 % 23,019 2.9 % 30,800 4.5 % 21,941 4.7 % 10,587 2.7 % Total loans, gross $ 922,687 100.0 % $ 808,577 100.0 % $ 690,461 100.0 % $ 459,763 100.0 % $ 398,350 100.0 % Net outstanding loans, excluding loans held-for-sale, totaled $908.7 million at December 31, 2006, representing an increase of $113.4 million, or 14.3% compared to $795.2 million as of December 31, 2005. Loan commitments were $185.2 million as of December 31, 2006, representing a decrease of $12.5 million over year-end 2005. For a more detailed discussion of off-balance sheet arrangements, see Note 14 to the financial statements included in this report starting on page F-29. PremierWest's gross loan portfolio at December 31, 2006, includes loans secured by real estate 72.0%, commercial loans 19.0%, and consumer and other loans 9.0% . The largest category is concentrated in real estate loans, typical for a community bank and also due to management's focus on the significant growth opportunities existing within mortgage and commercial real estate activities occurring in the Bank's market area. Some commercial loans are secured by real estate, but funds are used for purposes other than financing the purchase of real property, such as inventory financing and equipment purchases, where real property serves as collateral for the loan. Loans of this type are characterized as real estate loans because of the real estate held as collateral. The following table presents maturity and re-pricing information for the loan portfolio at December 31, 2006. The table segments the loan portfolio between fixed-rate and adjustable rate loans and their respective repricing intervals based on fixed-rate loan maturity dates and variable-rate loan re-pricing dates for the periods indicated. December 31, 2006 Within One One to Five After Five (dollars in thousands) Year (1) Y ears Y ears Total FIXED -RATE LOAN MATURITIE S Commercial $ 12,164 $ 16,394 $ 4,306 $ 32,864 Real estate  Construction 30,412 7,686 - 38,098 Real estate  Commercial/Residential 24,866 4,406 94 29,366 Consumer 12,784 7,407 15,868 36,059 Other 3,201 4,201 502 7,904 Total fixed rate loan maturities 83,427 40,094 20,770 144,291 ADJUSTABLE -RATE LOAN REPRICINGS Commercial 125,525 11,821 5,082 142,428 Real estate  Construction 195,842 18,792 6,522 221,156 Real estate  Commercial/Residential 291,678 80,844 3,611 376,133 Consumer 16,918 445 120 17,483 Other 17,023 2,477 1,696 21,196 Total adjustable-rate loan repricings 646,986 114,379 17,031 778,396 Total maturities and repricings $ 730,413 $ 154,473 $ 37,801 $ 922,687 (1) Loans due on demand and overdrafts are included in the amount due in one year or less. PremierWest has no loans without a stated schedule for repayment or a stated maturity. 25 Nonperforming Loans Management considers a loan to be nonperforming when it is 90 days or more past due, or sooner when the Bank has determined that repayment of the loan in full is unlikely. Generally, unless collateral for a loan is a one- to-four family residential dwelling, interest accrual ceases in 90 days (but no later than the date of acquisition by foreclosure, voluntary deed or other means) and the loan is classified as nonperforming. A loan placed on nonaccrual status may or may not be contractually past due at the time the determination is made to place the loan on nonaccrual status, and it may or may not be secured. When a loan is placed on nonaccrual status, it is the Bank's policy to reverse interest previously accrued but uncollected. Interest later collected on the nonaccrual loan, for book purposes, is credited to loan principal if, in management's opinion, full collectibility of principal is doubtful. At December 31, 2006 and 2005, loans that were more than 90 days delinquent or for which the accrual of interest had been discontinued included the following: December 31, 2006 2005 % of % of Related Related (dollars in thousands) Amount Portfolio Amount Portfolio Commercial $ 995 0.57 % $ 791 0.60 % Real estate  Construction 278 0.11 % - 0.00 % Real estate  Commercial/Residential 23 0.01 % 1,405 0.38 % Consumer 51 0.10 % 77 0.16 % Other 107 0.37 % - 0.00 % Total $ 1,454 0.16 % $ 2,273 0.28 % Impaired loans include all nonaccrual and restructured commercial and real estate loans. Loan impairment is measured as the present value of expected future cash flows discounted at the loan's effective interest rate, the fair value of the collateral of an impaired collateral-dependent loan or an observable market price. Interest income on impaired loans is recognized by the cash basis method. When the Bank acquires real estate through foreclosure, voluntary deed, or similar means, it is classified as "other real estate owned" until it is sold. On December 31, 2006 and 2005 there was no other real estate owned. When property is acquired in this manner, it is recorded at the lower of cost (the unpaid principal balance at the date of acquisition) or fair value less estimated selling costs. Any further write-down is charged to expense. All costs incurred from the date of acquisition to maintain the property are expensed as incurred. "Other real estate owned" is appraised during the foreclosure process, before acquisition. Losses are recognized against the allowance for loan losses in the amount by which the cost value of the related loan exceeds the estimated net realizable value of the property acquired. Subsequent write-downs are recorded as noninterest expense. At December 31, 2006 and 2005, nonperforming loans (loans more than 90 days delinquent and/or on nonaccrual status) totaled approximately $1.5 million and $2.3 million, respectively. Management is committed to a credit culture that emphasizes quality underwriting standards and that provides for the effective monitoring of loan quality and aggressive resolution to problem loans once they are identified. Nonperforming assets amounted to 0.14% of total assets outstanding at December 31, 2006 and 0.25% at December 31, 2005. Interest income that would have been recognized on nonaccrual loans if such loans had performed in accordance with contractual terms totaled $40,000 for the year ended December 31, 2006, $143,000 for the year ended December 31, 2005, and $177,000 for the year ended December 31, 2004. Actual interest income recognized on such loans during all of the periods was not significant. At December 31, 2006 and 2005, the allowance for loan losses related to impaired loans was $116,000 and $710,000, respectively. 26 The following table summarizes nonperforming assets by category: December 31, (dollars in thousands) 2006 2005 2004 2003 2002 Loans on nonaccrual status $ 1,430 $ 2,273 $ 1,890 $ 385 $ 3,410 Loans past due greater than 90 days but not on nonaccrual status 24 2 26 15 59 Other real estate owned - - 483 1,511 85 Total nonperforming assets $ 1,454 $ 2,275 $ 2,399 $ 1,911 $ 3,554 Percentage of nonperforming assets to total assets 0.14 % 0.25 % 0.30 % 0.33 % 0.69 % Allowance for Loan Losses The allowance for loan losses is established through the provision for loan losses charged to expense and represents the aggregate of the loan loss provision charged against earnings as described above, net of loans charged-off and recoveries on previously charged-off loans. The provision charged to operating expense is based on loan loss experience and other factors that, in management's judgment, should be recognized to estimate losses. Management monitors the loan portfolio to ensure that the reserve for loan losses remains adequate to absorb potential losses identified by the portfolio review process, including loans on nonaccrual status and current loans whose repayment according to the loan's repayment plan is considered by management to be in serious doubt. The amount of the allowance for loan losses is based on a variety of factors, including: Analysis of risks inherent in the various segments of the loan portfolio; Management's assessment of known or potential problem credits which have come to management's attention during the ongoing review of credit quality; Estimates of the value of underlying collateral and guarantees; Legal representation regarding the potential outcome of pending actions for collection of loans and related guarantees; Historical loss experience; and, Current local and national economic conditions and other factors. If actual circumstances and losses differ substantially from management's assumptions and estimates, the allowance for loan losses might not be sufficient to absorb all future losses. Net earnings would be adversely affected if that occurred. Loan loss estimates are reviewed periodically. Adjustments to the allowance, if any, are charged against or credited to earnings in the period in which the basis for the adjustment becomes known. A downturn in the local Oregon and/or California economies and employment could result in increased levels of nonperforming assets and charge-offs, increased loan loss provisions and reductions in income. Additionally, as an integral part of the examination process, bank regulatory agencies periodically review PremierWest's allowance for loan losses. The banking agencies could require the recognition of additions to the loan loss allowance based on their judgment of information available to them at the time of their examination. PremierWest's allowance for loan losses totaled $10.9 million at December 31, 2006, and $10.3 million at December 31, 2005, representing 1.18% of total loans at December 31, 2006 and 1.28% of total loans at December 31, 2005. The loan loss allowance represents 748.07% of nonperforming loans at December 31, 2006, and 454.55% of nonperforming loans at December 31, 2005. Although management believes that it uses the best information available in providing for estimated loan losses and believes that the allowance was adequate at December 31, 2006, future adjustments could be necessary and net earnings could be negatively affected if circumstances and/or economic conditions differ substantially from the assumptions used in making the determinations of the adequacy of the allowance for loan losses. 27 The following is a summary of PremierWest's loan loss experience and selected ratios for the periods presented. December 31, (dollars in thousands) 2006 2005 2004 2003 2002 Gross loans outstanding at end of year $ 922,687 $ 808,577 $ 690,461 $ 459,763 $ 398,350 Average loans outstanding $ 855,562 $ 754,465 $ 605,747 $ 414,623 $ 380,068 Allowance for loan losses, beginning of year $ 10,341 $ 9,171 $ 5,466 $ 4,838 $ 4,825 Loans charged off: Commercial (100 ) (13 ) (176 ) (252 ) (672 ) Real estate - (500 ) (563 ) (160 ) (253 ) Consumer (271 ) (147 ) (302 ) (222 ) (216 ) Other (125 ) (111 ) (2,758 ) - - Total loans charged off (496 ) (771 ) (3,799 ) (634 ) (1,141 ) Recoveries: Commercial 95 119 75 28 55 Real estate - - 3 - 2 Consumer 93 50 87 34 60 Other 44 1,622 454 - - Total recoveries 232 1,791 619 62 117 Net (charge offs) or recoveries (264 ) 1,020 (3,180 ) (572 ) (1,024 ) Allowance for loan losses transferred from Mid Valley Bank - - 6,085 - - Provision charged to income 800 150 800 1,200 1,037 Allowance for loan losses, end of year $ 10,877 $ 10,341 $ 9,171 $ 5,466 $ 4,838 Ratio of net loans charged off to average loans outstanding 0.03 % n/a 0.52 % 0.14 % 0.27 % Ratio of allowance for loan losses to ending total loans 1.18 % 1.28 % 1.33 % 1.19 % 1.21 % The following table shows the allocation of PremierWest's allowance for loan losses by category and the percent of loans in each category to total loans at the dates indicated. PremierWest allocates its allowance for loan losses to each loan classification based on relative risk characteristics. Specific allocations represent estimated losses that are due to current credit circumstances and other available information. Unallocated portions of the allowance, whether positive or negative, are intended to compensate for the subjective nature of the determination of losses inherent in the overall loan portfolio. Because the total loan loss allowance is a valuation reserve applicable to the entire loan portfolio, the portion of the allowance allocated to each loan category does not represent the total potential for future losses that may occur within that loan category. December 31, 2006 2005 2004 2003 2002 Percentage of Percentage of Percentage of Percentage of Percentage of Reserve loans in each Reserve loans in each Reserve loans in each Reserve loans in each Reserve loans in each for loan category to for loan category to for loan category to for loan category to for loan category to (dollars in thousands) losses total loans losses total loans losses total loans losses total loans losses total loans Type of loan: Commercial $ 1,889 19.00 % $ 2,478 16.30 % $ 2,833 13.70 % $ 874 13.20 % $ 1,148 11.70 % Real estate- Construction 4,096 28.10 % 2,005 29.30 % 767 21.60 % 475 11.90 % 286 11.90 % Real estate- Commercial/ Residential 3,820 43.90 % 4,148 45.40 % 3,171 54.00 % 3,038 62.70 % 2,374 65.00 % Consumer and Other 1,072 9.00 % 718 9.00 % 435 10.70 % 718 12.20 % 822 11.40 % Unallocated - 992 1,965 361 208 Total $ 10,877 100.00 % $ 10,341 100.00 % $ 9,171 100.00 % $ 5,466 100.00 % $ 4,838 100.00 % 28 As of December 31, 2006, PremierWest's specific allocation of its allowance for loan losses related to loans on nonaccrual status; estimated reserves based on individual credit risk ratings; loans for which management believes the borrower might be unable to comply with loan repayment terms, even though the loans are not in nonaccrual status; and, loans for which supporting collateral might not be adequate to recover loan amounts if foreclosure and subsequent sale of collateral become necessary. The unallocated portion of the allowance for loan losses provides for coverage of credit losses inherent in the loan portfolio that are not provided for from either the formula or specific allocation components of the Banks allowance for loan loss model and acknowledges the inherent imprecision of loss prediction models in general. PremierWests allowance for loan loss policy allows for the unallocated portion to be within an acceptable range not to exceed 7.50% of the calculated book allowance for loan losses. During 2004 and 2005 the unallocated portion of the allowance exceeded this range; however, it was considered reasonable based on the uncertain effects upon the loan portfolio during the transition period for the Banks geographic expansion into California and, more specifically, during the period of transition and assimilation of its acquisition of Mid Valley Bank. Even with a diligent assessment by management, there can be no assurance regarding the actual amount of charge-offs that will be incurred in the future. Deposits Deposit accounts are PremierWest's primary source of funds. PremierWest offers a number of deposit products to attract both commercial and consumer customers including regular checking and savings accounts, money market accounts, IRA accounts, NOW accounts, and a variety of fixed-maturity, fixed-rate certificates with maturities ranging from seven days to 60 months. These accounts earn interest at rates established by management based on competitive market factors and management's desire to increase certain types or maturities of deposit liabilities. The distribution of deposit accounts by type and rate is set forth in the following tables as of the indicated dates. Years Ended December 31, 2006 2005 2004 Average Interest Average Average Interest Average Average Interest Average (dollars in thousands) Balance Expense Rate Balance Expense Rate Balance Expense Rate Savings, money market and interest bearing demand $ 342,221 $ 5,896 1.72 % $ 339,480 $ 3,662 1.08 % $ 299,460 $ 2,063 0.69 % Time deposits 248,887 10,035 4.03 % 198,833 5,817 2.93 % 179,305 3,799 2.12 % Total interest-bearing deposits 591,108 $ 15,931 2.70 % 538,313 $ 9,479 1.76 % 478,765 $ 5,862 1.22 % Noninterest-bearing deposits 198,295 198,777 168,493 Total interest-bearing and noninterest-bearing deposits $ 789,403 $ 737,090 $ 647,258 Total deposits grew $110.9 million during 2006, reaching $879.4 million at December 31, 2006 compared to $768.4 million at December 31, 2005, a 14.4% increase. At December 31, 2005, total deposits were $768.4 million, an increase of $79.4 million or 11.5%, from total deposits of $689.0 million at December 31, 2004. During 2006, noninterest-bearing deposits declined $9.3 million, from $208.8 million at December 31, 2005 to $199.5 million at December 31, 2006, a 4.5% decrease. At December 31, 2006, core deposits, which consist of all demand deposit accounts, savings accounts, and certificates of deposit less than $100,000, accounted for 88.9% of total deposits, down from 90.2% as of December 31, 2005. Interest-bearing deposits consist of money market, NOW, savings, and time certificate accounts. Interest-bearing account balances tend to grow or decline as PremierWest adjusts its pricing and product strategies based on market conditions, including competing deposit products. At December 31, 2006, total interest-bearing deposit accounts were $679.9 million, an increase of $120.3 million, or 21.5%, from December 31, 2005. 29 Management may from time-to-time rely on brokered deposits with maturities that are typically less than one year as a short-term funding source for loan growth At December 31, 2006, time certificates of deposits of $100,000 and over totaled $103.0 million, or 11.7% of total outstanding deposits, compared to $75 million, or 9.76%, of total outstanding deposits at December 31, 2005, and $60.9 million, or 8.83%, of total outstanding deposits at December 31, 2004. The following table sets forth, by time remaining to maturity, time certificates of deposit accounts outstanding at December 31, 2006: Time Deposits of Time Deposits Less $100,000 or More Than $ (dollars in thousands) Amount Percentage Amount Percentage Three months or less $ 22,694 22.03 % $ 37,583 22.19 % Over three months through six months 11,545 11.21 % 23,391 13.81 % Over six months through 12 months 27,375 26.58 % 47,156 27.85 % Over 12 months 41,379 40.18 % 61,206 36.15 % Total $ 102,993 100.0 % $ 169,336 100.00 % Short-term and Long-term Borrowings and Other Contractual Obligations The following table sets forth certain information with respect to PremierWest's short-term borrowings from Federal Home Loan Bank (FHLB) Cash Management Advances (CMA) and federal funds purchased: Years Ended December 31, 2006 2005 2004 FHLB Federal FHLB Federal FHLB Federal CMA Funds CMA Funds CMA Funds Advances Purchased Advances Purchased Advances Purchased (dollars in thousands) Amount outstanding at end of period $ 5,000 6,835 $ - 16,430 $ - $ - Weighted average interest rate at end of period 5.63 % 6.21 % n/a 5.07 % n/a n/a Maximum amount outstanding at any month-end during the year $ 35,000 33,551 $ 25,000 16,430 $ - $ - Average amount outstanding during the period $ 24,973 16,236 $ 6,901 1,822 $ - $ - Average weighted interest rate during the period 5.31 % 5.46 % 3.36 % 4.39 % n/a n/a PremierWest had long-term borrowings outstanding with the Federal Home Loan Bank of Seattle (FHLB) totaling $1.1 million, $1.8 million and $2.4 million as of December 31, 2006, 2005 and 2004, respectively. The Bank makes monthly principal and interest payments on the long-term borrowings which mature between 2007 and 2014 and bear interest at rates ranging from 5.82% to 7.63% . The Bank also participates in the Cash Management Advance Program (CMA) with the FHLB. CMA borrowings outstanding were $5.0 million at December 31, 2006 and there were no borrowings outstanding at December 31, 2005. During fiscal year 2004, PremierWest did not require the use of short-term borrowings as a source of funding. At December 31, 2006, the Bank had total FHLB borrowings of $6.1 million against an available collateral base of approximately $40.0 million. All outstanding borrowings with the FHLB are collateralized by a blanket pledge agreement principally covering loans in the Bank's portfolio that are secured by 1 st liens against 1-4 family or multi-family residential properties as well as the Bank's FHLB stock and potentially any funds, investment securities or loans on deposit with the FHLB. At December 31, 2006, two wholly-owned special purpose subsidiary trusts established by PremierWest Bancorp had issued $15.5 million of pooled trust preferred securities. Trust preferred securities accrue and pay distributions periodically at specified annual rates as provided in the indentures. The trusts used the net proceeds from the offering to purchase a like amount of Junior Subordinated Debentures (the "Debentures") of the Company. The Debentures are the sole assets of the trusts. The Company's obligations under the Debentures and related documents, taken together, constitute a full and unconditional guarantee by the Company of the obligations of the trusts. The trust preferred securities are mandatorily redeemable upon the maturity of the Debentures, or upon 30 earlier redemption as provided in the indentures. The Company has the right to redeem the Debentures in whole (but not in part) on or after specific dates, at a redemption price specified in the indentures plus any accrued but unpaid interest to the redemption date. By issuing Trust Preferred Securities the Company is able to secure a long-term source of borrowed funds in support of its growth needs with a debt instrument that is includable as capital for regulatory purposes in the calculation of its risk based capital ratios. Under current Federal Reserve Bank policy, all of the outstanding debentures, subject to certain limitations, have been included in the determination of Tier I capital for regulatory purposes. The following table is a summary of current trust preferred securities at December 31, 2006. Issue Redemption Trust Name Issue Date Amount Rate Type Rate Maturity Date Date PremierWest Statutory Trust I December 2004 $ 7,732,000 Fixed (1) 5.65 % December 2034 December 2009 PremierWest Statutory Trust II December 2004 $ 7,732,000 Fixed (2) 5.65 % March 2035 March 2010 (1) PremierWest Statutory Trust I bears interest at the fixed rate of 5.65% until December 2009 at which time it converts to the variable rate of LIBOR +1.75%, adjusted quarterly, through the maturity date. (2) PremierWest Statutory Trust II bears interest at the fixed rate of 5.65% until March 2010 at which time it converts to the variable rate of LIBOR +1.79%, adjusted quarterly, through the maturity date. PremierWest is a party to numerous contractual financial obligations including repayment of borrowings, operating lease payments and commitments to extend credit under off-balance sheet arrangements. The scheduled repayment of long-term borrowings and other contractual obligations is as follows (in thousands): Payments due by period Contractual Obligations Total < 1 year 1-3 years 3-5 years > 5 years Long-term borrowings $ 1,141 $ 633 $ 480 $ 14 $ 14 Operating lease obligations $ 6,399 685 1,339 1,114 3,261 Junior subordinated debentures $ 15,464 - - - 15,464 Total $ 23,004 $ 1,318 $ 1,819 $ 1,128 $ 18,739 Off-Balance Sheet Arrangements Significant off-balance sheet commitments at December 31, 2006 include commitments to extend credit of $175.0 million and standby letters of credit of $10.2 million. See Note 14 on page F-29 of the Notes to Consolidated Financial Statements included with this report for a discussion on the nature, business purpose and importance of off-balance sheet arrangements. L IQUIDITY AND CAPITAL RESOURCES ; REGULATORY CAPITAL Shareholders' equity was $116.3 million at December 31, 2006, an increase of $13.5 million or 13.1% from December 31, 2005. The increase reflects comprehensive income of $14.6 million, the exercise of stock options and related tax benefit of $532,000 and stock-based compensation expense of $226,000. This was offset by the declaration of preferred and common stock dividends of $275,000 and $1,621,000, respectively, and cash paid for fractional shares resulting from a 5% stock dividend. PremierWest has adopted policies to maintain a relatively liquid position to enable it to respond to changes in the financial environment and ensure sufficient funds are available to meet customers' needs for borrowing and deposit withdrawals. Generally, PremierWest's major sources of liquidity are customer deposits, sales and maturities of investment securities, the use of borrowings from the FHLB and correspondent banks, and net cash provided by operating activities. As of December 31, 2006, unused and available lines of credit totaled $14.0 million from FHLB's Cash Management Advance Program and $113.0 million from correspondent banks. Scheduled loan repayments are a relatively stable source of funds, while deposit inflows and unscheduled loan prepayments are not as stable because they are influenced by general interest rate levels, competing interest rates available on other 31 investments, market competition, economic conditions, and other factors. Liquid asset balances include cash, amounts due from other banks, federal funds sold, and investment securities available-for-sale. At December 31, 2006, these liquid assets totaled $36.8 million or 3.55% of total assets as compared to $33.8 million or 3.70% of total assets at December 31, 2005. Total liquid assets of $33.8 million as of December 31, 2005, compare to $43.0 million or 5.34% of total assets at December 31, 2004. Our liquidity continues to tighten as loan volumes have grown faster than our ability to build deposits as our preferred source of funding. Further, our securities portfolio has declined from calls and maturities to a point where 100% of our securities portfolio is committed towards pledging requirements for collateralizing public funds deposits that exceed the FDIC insurance limits. It is expected that continued strong loan growth and managements reluctance to attract higher cost transactional deposits will result in the continued reliance on short-term borrowings to augment core deposits as a source of funding. Management continues to focus on strategies to grow the Banks core deposit base, while exploring alternate wholesale funding avenues. The Bank maintains contingency plans to address its liquidity needs including borrowing capacity through the Federal Home Loan Bank and other correspondent banks to support its funding needs that are not covered by our deposit base. Further, management has elected to pursue strategies for building core deposits rather than aggressively attracting higher cost certificates of deposit either through more aggressive pricing or through brokered sources. Analysis of liquidity should include a review of the changes that appear in the consolidated statements of cash flows for the year ended December 31, 2006. The statement of cash flows includes operating, investing, and financing categories. Operating activities include net income of $14.6 million and $2.1 million in adjustments for non-cash items and changes in cash due to changes in certain assets and liabilities. Investing activities consist primarily of proceeds from sold or matured securities and purchases of securities, the impact of the net growth in loans, and purchases of premises and equipment. Financing activities present the cash flows associated with the change in deposit accounts, changes in long-term and other borrowings and various shareholder transactions. At December 31, 2006, PremierWest had outstanding unfunded lending commitments of $185.2 million. Nearly all of these commitments represented unused portions of credit lines available to businesses. Many of these credit lines are not expected to be fully drawn upon and, accordingly, the aggregate commitments do not necessarily represent future cash requirements. Management believes that PremierWest's sources of liquidity are sufficient to meet likely calls on outstanding commitments, although there can be no assurance in this regard. The Federal Reserve Board and the Federal Deposit Insurance Corporation have established minimum requirements for capital adequacy for financial holding companies and member banks. The requirements address both risk-based capital and leveraged capital. The regulatory agencies may establish higher minimum requirements if, for example, a corporation has previously received special attention or has a high susceptibility to interest rate risk. The following table reflects PremierWest Bank's various capital ratios at December 31, as compared to regulatory minimums for capital adequacy purposes: 2006 2005 Minimum to be Minimum to be Actual Actual Adequately Capitalized Well-Capitalized Total risk-based capital ratio 11.49 % 11.36 % > 8.00 % > 10.00 % Tier 1 risk-based capital ratio 10.42 % 10.19 % > 4.00 % > 6.00 % Leverage ratio 10.79 % 10.27 % > 4.00 % > 5.00 % The various capital ratios for PremierWest Bancorp at December 31, compared to regulatory minimums for capital adequacy purposes are as follows: 2006 2005 Minimum to be Actual Actual Adequately Capitalized Total risk-based capital ratio 11.78 % 11.85 % > 8.00 % Tier 1 risk-based capital ratio 10.71 % 10.68 % > 4.00 % Leverage ratio 11.08 % 10.76 % > 4.00 % 32 R ECENTLY ISSUED ACCOUNTING STANDARDS In February 2006, the FASB issued SFAS No. 155 (SFAS 155), Accounting for Certain Hybrid Financial Instruments which amends SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities and SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS 155 simplifies the accounting for certain derivative embedded in other financial instruments by allowing them to be accounted for as a whole if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. SFAS 155 is effective for all financial instruments acquired, issued or subject to a re-measurement event occurring in fiscal years beginning after September 15, 2006. Earlier adoption is permitted, provided the Company has not yet issued financial statements, including for interim periods, for that fiscal year. Management does not expect the adoption of SFAS 155 to have a material impact on the consolidated financial statements. In March 2006, the FASB issued SFAS No. 156 (SFAS 156), Accounting for Servicing of Financial Assets which amends SFAS No. 140. SFAS 156 requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable. The statement permits, but does not require, the subsequent measurement of servicing assets and servicing liabilities at fair value. SFAS 156 is effective for fiscal years beginning after September 15, 2006. Management does not expect the adoption of SFAS 156 to have a material impact on the consolidated financial statements. In July 2006, the FASB issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 which clarifies the accounting for uncertainty in tax positions. This Interpretation requires that we recognize in our financial statements, the impact of a tax position, if that position is more likely than not of being sustained upon audit, based on the technical merits of the position. The provisions of FIN 48 are effective as of the beginning of our 2007 fiscal year, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. Management does not expect the adoption of FIN 48 to have a material impact on the consolidated financial statements. In September 2006, the FASB issued SFAS No. 157 (SFAS 157), Fair Value Measurements. SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. Management does not expect the adoption of SFAS 157 to have a material impact on the consolidated financial statements. In September 2006, the FASB issued SFAS No. 158 (SFAS 158), Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R). SFAS 158 requires employers to recognize the underfunded or overfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in the funded status in the year in which the changes occur through accumulated other comprehensive income. Additionally, SFAS 158 requires employers to measure the funded status of a plan as of the date of its year-end statement of financial position. The new reporting requirements and related new footnote disclosure rules of SFAS 158 are effective for fiscal years ending after December 15, 2006. The new measurement date requirement applies for fiscal years ending after December 15, 2008. The adoption of this standard did not have a material impact on the consolidated financial statements. In February 2007, the FASB issued SFAS No. 159 (SFAS 159), The Fair Value Option for Financial Assets and Financial Liabilities. This Statement permits entities to choose to measure financial instruments and certain other financial assets and financial liabilities at fair value. This Statement is effective for fiscal years beginning after November 15, 2007. Management is currently assessing the impact this Statement will have on its consolidated financial statements and results of operations. 33 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Like other financial institutions, PremierWest is subject to interest rate risk. Interest-earning assets could mature or re-price more rapidly than, or on a different basis from, interest-bearing liabilities (primarily borrowings and deposits with short-and medium-term maturities) in a period of declining interest rates. Although having assets that mature or re-price more frequently on average than liabilities will be beneficial in times of rising interest rates, such an asset/liability structure will result in lower net interest income during periods of declining interest rates. Interest rate sensitivity, or interest rate risk, relates to the effect of changing interest rates on net interest income. Interest-earning assets with interest rates tied to the prime rate for example, or that mature in relatively short periods of time, are considered interest-rate sensitive. Interest-bearing liabilities with interest rates that can be re-priced in a discretionary manner, or that mature in relatively short periods of time, are also considered interest-rate sensitive. The differences between interest-sensitive assets and interest-sensitive liabilities over various time horizons are commonly referred to as sensitivity gaps. As interest rates change, the sensitivity gap will have either a favorable effect or an adverse effect on net interest income. A negative gap (with liabilities repricing more rapidly than assets) generally should have a favorable effect when interest rates are falling, and an adverse effect when rates are rising. A positive gap (with assets repricing more rapidly than liabilities) generally should have the opposite effect: an adverse effect when rates are falling and a favorable effect when rates are rising. The following table illustrates the maturities or repricing of PremierWest's assets and liabilities as of December 31, 2006, based upon the contractual maturity or contractual repricing dates of loans and the contractual maturities of time deposits and borrowings. Prepayment assumptions have not been applied to fixed-rate mortgage loans. Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less. (dollars in thousands) BY REPRICING INTERVAL 0  3 Months 4  12 Months 1  5 Years Over 5 Years Total ASSETS Interest-earning assets: Federal funds sold and interest-earning deposits $ 7 $ - $ - $ - $ 7 Investment Securities 574 1,606 2,318 2,820 7,318 Loans 539,994 190,419 154,473 37,801 922,687 Total $ 540,575 $ 192,025 $ 156,791 $ 40,621 $ 930,012 LIABILITIES Interest-bearing liabilities: Interest-bearing checking and savings $ 169,621 $ 68,248 $ 145,858 $ 23,832 $ 407,559 Time deposits 60,327 109,421 102,351 230 272,329 Borrowings 11,995 486 15,942 17 28,440 Total $ 241,943 $ 178,155 $ 264,151 $ 24,079 $ 708,328 Interest rate sensitivity gap $ 298,632 $ 13,870 $ (107,360 ) $ 16,542 $ 221,684 Cumulative $ 298,632 $ 312,502 $ 205,142 $ 221,684 Cumulative gap as a % of earning-assets 32.1 % 33.6 % 22.1 % 23.8 % For purposes of the gap analysis, loans are not reduced by the allowance for loan losses and nonperforming loans. Unearned discounts and deferred loan fees are also excluded. This analysis of interest-rate sensitivity has a number of limitations. The gap analysis above is based upon assumptions concerning such matters as when assets and liabilities will re-price in a changing interest rate environment. Because these assumptions are no more than estimates, certain assets and liabilities indicated as maturing or repricing within a stated period might actually mature or re-price at different times and at different volumes from those estimated. The actual prepayments and withdrawals after a change in interest rates could deviate significantly from those assumed in calculating the data shown in the table. Certain assets, adjustable-rate loans for 34 example, commonly have provisions that limit changes in interest rates each time the interest rate changes and on a cumulative basis over the life of the loan. Also, the renewal or repricing of certain assets and liabilities can be discretionary and subject to competitive and other pressures. The ability of many borrowers to service their debt could diminish after an interest rate increase. Therefore, the gap table above does not and cannot necessarily indicate the actual future impact of general interest movements on net interest income. In addition to a static gap analysis of interest rate sensitivity, PremierWest also attempts to monitor interest rate risk from the perspective of changes in the economic value of equity, also referred to as net portfolio value (NPV), and changes in net interest income. Changes to the NPV and net interest income are simulated using instant and permanent rate shocks of plus and minus 200 basis points, in increments of 50 basis points. These results are then compared to prior periods to determine the effect of previously implemented strategies. If estimated changes to NPV or net interest income are not within acceptable limits, the Board may direct management to adjust its asset and liability mix to bring interest rate risk within acceptable limits. The NPV calculations are based on the net present value of discounted cash flows, using market prepayment assumptions and market rates of interest for each asset and liability product type based on its characteristics. The theoretical projected change in NPV and net interest income over a 12-month period under each of the instantaneous and permanent rate shocks have been calculated by PremierWest using computer simulation. PremierWest's simulation analysis forecasts net interest income and earnings given unchanged interest rates (stable rate scenario). The model then estimates a percentage change from the stable rate scenario under scenarios of rising and falling market interest rates over various time horizons. The simulation model based on December 31, 2006 data, estimates that if a decline of 200 basis points occurs, net interest income could be unfavorably affected up to approximately 8.94%, while a similar increase in market rates would have a favorable impact of approximately 10.56% . Because of uncertainties about customer behavior, refinance activity, absolute and relative loan and deposit pricing levels, competitor pricing and market behavior, product volumes and mix, and other unexpected changes in economic events affecting movements and volatility in market rates, there can be no assurance that simulation results are reliable indicators of earnings under such conditions. Net (Decrease) in Net Net Interest Income Interest Return on (in thousands) Margin Equity As of December 31, 2006, the prime rate was 8.25% $ - 6.25 % 13.26 % Prime rate increase of: 200 basis points to 10.25% $ 5,718 6.91 % 18.44 % 100 basis points to 9.25% $ 2,937 6.59 % 15.92 % Prime rate decrease of: 200 basis points to 6.25% $ (4,842 ) 5.69 % 8.88 % 100 basis points to 7.25% $ (2,738 ) 5.94 % 10.78 % (1) Tax adjusted at a 38% rate. It is PremierWest's policy to manage interest rate risk to maximize long-term profitability under the range of likely interest-rate scenarios. 35 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements called for by this item are included in this report beginning on page F-3. The following tables set forth the Company's unaudited consolidated financial data regarding operations for each quarter of 2006 and 2005. This information, in the opinion of management, includes all adjustments necessary, consisting only of normal and recurring adjustments, to state fairly the information set forth therein. Certain amounts previously reported have been reclassified to conform to the current presentation. These reclassifications had no net impact on the results of operations. 2006 Second Fourth (dollars in thousands, except per share data) First Quarter Quarter Third Quarter Quarter INCOME STATEMENT DATA Total interest income $ 16,700 $ 18,086 $ 18,861 $ 19,605 Total interest expense 3,724 4,441 5,212 5,727 Net interest income 12,976 13,645 13,649 13,878 Provision for loan losses 300 200 150 150 Net interest income after provision for loan losses 12,676 13,445 13,499 13,728 Noninterest income 1,834 1,966 2,030 1,871 Noninterest expense 9,334 9,422 9,449 9,210 Income before income taxes 5,176 5,989 6,080 6,389 Provision for income taxes 1,890 2,184 2,383 2,529 Net income $ 3,286 $ 3,805 $ 3,697 $ 3,860 Basic earnings per common share $ 0.21 $ 0.23 $ 0.22 $ 0.23 Diluted earnings per common share $ 0.19 $ 0.21 $ 0.21 $ 0.22 2005 Second Fourth (dollars in thousands, except per share data) First Quarter Quarter Third Quarter Quarter INCOME STATEMENT DATA Total interest income $ 12,496 $ 13,845 $ 15,230 $ 15,956 Total interest expense 2,195 2,624 2,913 3,053 Net interest income 10,301 11,221 12,317 12,903 Provision for loan losses 150 - - - Net interest income after provision for loan losses 10,151 11,221 12,317 12,903 Noninterest income 1,759 1,869 1,855 1,868 Noninterest expense 7,870 8,148 8,572 9,028 Income before income taxes 4,040 4,941 5,600 5,743 Provision for income taxes 1,393 1,704 2,097 1,942 Net income $ 2,647 $ 3,237 $ 3,503 $ 3,801 Basic earnings per common share $ 0.16 $ 0.20 $ 0.21 $ 0.23 Diluted earnings per common share $ 0.15 $ 0.18 $ 0.20 $ 0.22 36 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A. CONTROLS AND PROCEDURES MANAGEMENT'S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal controls over financial reporting, as such term is defined in Exchange Act Rules 13a -15(f). Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the framework in Internal Control - Integrated Framework, our management concluded that our internal controls over financial reporting were effective as of December 31, 2006. Management's assessment of the effectiveness of our internal controls over financial reporting as of December 31, 2006 has been audited by Moss Adams, LLP, an independent registered public accounting firm, as stated in their report which is included herein. INTERNAL CONTROL OVER FINANCIAL REPORTING There has been no change in our internal control over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. DISCLOSURE CONTROLS AND PROCEDURES Our management has evaluated, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the "Exchange Act"). Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of the period covered by this report, our disclosure controls and procedures are effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. ITEM 9B. OTHER INFORMATION None. 37 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information provided in response to this Item is incorporated by reference to the Definitive Proxy Statement on Schedule 14A for the Company's 2007 Annual Meeting of Shareholders, which the Company expects first to be sent or given to security holders on or about April 10, 2007. ITEM 11. EXECUTIVE COMPENSATION The information provided in response to this Item is incorporated by reference to the Definitive Proxy Statement on Schedule 14A for the Company's 2007 Annual Meeting of Shareholders, which the Company expects first to be sent or given to security holders on or about April 10, 2007. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information provided in response to the Security Ownership of Certain Beneficial Owners and Management required by this Item is incorporated by reference to the Definitive Proxy Statement on Schedule 14A for the Company's 2007 Annual Meeting of Shareholders, which the Company expects first to be sent or given to security holders on or about April 10, 2007. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information provided in response to this Item is incorporated by reference to the Definitive Proxy Statement on Schedule 14A for the Company's 2007 Annual Meeting of Shareholders, which the Company expects first to be sent or given to security holders on or about April 10, 2007. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES The information provided in response to this item is incorporated by reference to the Definitive Proxy Statement on Schedule 14A for the Company's 2007 Annual Meeting of Shareholders, which the Company expects first to be sent or given to security holders on or about April 10, 2007. 38 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) (1 ) Financial Statements: The consolidated financial statements for the fiscal years ended December 31, 2006, 2005, and 2004 are included in this report beginning on page F-1. (2 ) Financial Statement Schedules: All schedules have been omitted because the information is not required, not applicable, not present in amounts sufficient to require submission of the schedule, or is included in the financial statements or notes thereto. (3 ) The following exhibits are filed with, and incorporated into by reference, this report, and this list constitutes the exhibit index: Exhibits 3.1 Articles of Incorporation of PremierWest Bancorp 1 3.2 Amended and Restated Bylaws of PremierWest Bancorp 2 4.1 Specimen Stock Certificate 3 4.2 Series A Preferred Stock Certificate Designation of the Registrant 1 10.1 Amendment, dated December 27, 2004, to Employment Agreement, dated July 29, 2004, between John L. Anhorn and PremierWest Bancorp 4 6 A + 10.2 Amendment, dated December 27, 2004, to Employment Agreement, dated July 29, 2004, between Tom Anderson and PremierWest Bancorp 4 6 B + 10.3 Amendment, dated December 27, 2004, to Supplemental Executive Retirement Plan Agreement, dated July 29, 2004, between John L. Anhorn and PremierWest Bank 4 6 C + 10.4 Amendment, dated December 27, 2004, to Supplemental Executive Retirement Plan Agreement, dated July 29, 2004, between Tom Anderson and PremierWest Bank 4 6 D + 10.5 Amendment, dated July 29, 2004, to Executive Survivor Income Agreement dated, November 12, 2002, between John A. Anhorn and PremierWest Bank 4 E + 10.6 Amendment, dated July 29, 2004, to Executive Survivor Income Agreement dated, November 12, 2002, between Tom Anderson and PremierWest Bank 4 F + 10.7 2005 Executive Deferred Compensation Agreement between John A. Anhorn and PremierWest Bank dated December 27, 2004 6 G + 10.8 Continuing Benefits Agreement between Thomas Becker and PremierWest Bank dated December 27, 2004 6 H + 10.9 2005 Director Deferred Compensation Agreement between Thomas Becker and PremierWest Bank dated December 27, 2004 6 H + 10.10 1992 Combined Incentive and Non-Qualified Stock Option Plan of Bank of Southern Oregon 3 10.11 United Bancorp Stock Option Plan, as amended 5 10.12 PremierWest Bancorp Stock Option Plan 4 10.12.1 Non Qualified Stock Option Agreement 8 10.12.2 Incentive Stock Option Agreement 8 10.13 2006 Bonus Program 7 10.14 Summary of 2006 Director Compensation 8 10.15 Employment Agreement dated February 1, 2006 between James M. Ford and PremierWest Bank 9 + 21.1 Subsidiaries of PremierWest Bancorp 1 23.1 Consent of Moss Adams LLP relating to the audited financial statements of the registrant for the period ending December 31, 2006, 2005 and 2004 31.1 Certification of Chief Executive Officer required by Rule 13a-14(b) or Rule 15d-14(a) and Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer required by Rule 13a-14(b) or Rule 15d-14(a) and Section 302 of the Sarbanes-Oxley Act of 2002 39 32.1 Certification of Chief Executive Officer required by Rule 13a-14(b) or Rule 15d-14(a) and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 32.2 Certification of Chief Financial Officer required by Rule 13a-14(b) or Rule 15d-14(a) and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 1 Incorporated by reference to Registrant's statement on Form S-4 (File NO. 333-110842). 2 Incorporated by reference to Registrant's quarterly report on Form 10-Q for the period ended September 30, 2003. 3 Incorporated by reference to Registrant's statement on Form S-4 (File No. 333-96209). 4 Incorporated by reference to the Registrant's quarterly report on form 10-Q for the period ended September 30, 2004. 5 Incorporated by reference to the registration statement on Form S-8 (File No. 333-40886). 6 Incorporated by reference to the Registrant's report on Form 8-K filed December 23, 2005. 7 Incorporated by reference to the Registrant's report on Form 8-K filed January 3, 2006. 8 Incorporated by reference to the Registrant's annual report on form 10-K for the year ended December 31, 2005. 9 Incorporated by reference to the Registrant's report on Form 8-K filed March 22, 2006. A A substantially identical agreement exists between PremierWest Bancorp and Richard Hieb, except that Mr. Hieb's agreement provides for a base salary of $150,000. B A substantially identical agreement exists between PremierWest Bancorp and James Earley, except that Mr. Earley's agreement provides for a base salary of $110,000. C A substantially identical agreement exists between PremierWest Bancorp and Richard Hieb, except that Mr. Hieb's agreement provides for retirement pay of 42% of base salary. D A substantially identical agreement exists between PremierWest Bancorp and James Earley, except that Mr. Earley's agreement provides for retirement pay of 40% of base salary. E A substantially identical agreement exists between PremierWest Bancorp and Richard Hieb, except that Mr. Hieb's agreement provides for a pre-retirement death benefit of $150,000. F A substantially identical agreement exists between PremierWest Bancorp and James Earley, except that Mr. Earley's agreement provides for a pre- and post-retirement death benefits of $150,000 and $150,000 respectively. G Substantially identical agreements dated December 27, 2004 were entered into by and between PremierWest Bank and the following executives: Richard Hieb, Tom Anderson and Jim Earley. H Substantially identical agreements dated December 27, 2004 were entered into by and between PremierWest Bank and the following directors: John B. Dickerson, John A. Duke, Dennis N. Hoffbuhr, Patrick G. Huycke, Brian Pargeter, James L. Patterson, and Rickar D. Watkins. + Management contract or compensatory plan or arrangement. 40 Signatures Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. PREMIERWEST BANCORP (Registrant) By: /s/ John L. Anhorn Date: March 8, 2007 John L. Anhorn, Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ John Duke Date: March 8, 2007 John Duke, Director By: /s/ Dennis Hoffbuhr Date: March 8, 2007 Dennis Hoffbuhr, Director By: /s/ Rickar Watkins Date: March 8, 2007 Rickar Watkins, Director By: /s/ James Patterson Date: March 8, 2007 James Patterson, Director By: /s/ John L. Anhorn Date: March 8, 2007 John L. Anhorn, Director and Chief Executive Officer By: /s/ Richard R. Hieb Date: March 8, 2007 Richard R. Hieb, Director and Chief Operating Officer By: /s/ Tom Anderson Date: March 8, 2007 Tom Anderson, Chief Financial Officer, and Principal Accounting Officer 41 Signatures - (continued) By: /s/ James M. Ford Date: March 8, 2007 James M. Ford, Director and President By: /s/ Tom Becker Date: March 8, 2007 Tom Becker, Director By: /s/ Brian Pargeter Date: March 8, 2007 Brian Pargeter, Director By: /s/ Patrick Huycke Date: March 8, 2007 Patrick Huycke, Director By: Date: March 8, 2007 John Dickerson, Director 42 PREMIERWEST BANCORP AND SUBSIDIARY INDEPENDENT AUDITORS REPORT AND CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2006, 2005, AND 2004 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 - F-2 CONSOLIDATED FINANCIAL STATEMENTS Balance sheets F-3 Statements of income F-4 Statements of changes in shareholders equity and comprehensive income F-5 Statements of cash flows F-6 - F-7 Notes to financial statements F-8 - F-42 Note: These consolidated financial statements have not been reviewed, or confirmed for accuracy or relevance by the Federal Deposit Insurance Corporation. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders PremierWest Bancorp and Subsidiary We have audited the accompanying consolidated statement of financial condition of PremierWest Bancorp and subsidiary (the Company) as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in shareholders' equity, comprehensive income, and cash flows for each of the three years in the period ended December 31, 2006. We also have audited management's assessment included in the accompanying Management Report on Internal Control over Financial Reporting that the Company maintained effective internal control over financial reporting as of December 31, 2006, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Companys management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express an opinion on these financial statements, an opinion on management's assessment, and an opinion on the effectiveness of the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audit of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and well as evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, evaluating management's assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. F-1 Report of Independent Registered Public Accounting Firm Page Two The Company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The Company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and Directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of PremierWest Bancorp and subsidiary as of December 31, 2006 and 2005, and the results of their operations and their cash flows for each of the three years in the three-year period ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, management's assessment that PremierWest Bancorp maintained effective internal control over financial reporting as of December 31, 2006 is fairly stated, in all material respects, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Furthermore, in our opinion, PremierWest Bancorp maintained, in all material respects, effective internal control over financial reporting as of December 31, 2006 based on criteria established in Internal Control -Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). F-2 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS A S S E T S December 31 , 2 0 0 6 2 0 0 5 (in thousands, except share amounts) Cash and cash equivalents: Cash and due from banks $ 3 6 ,4 9 7 $ 2 8 ,0 5 9 Federal funds sold - 4 5 3 Total cash and cash equivalents 3 6 ,4 9 7 2 8 ,5 1 2 Interest-bearing deposits with Federal Home Loa n
